Exhibit 10.1

EXECUTION VERSION

CORPUS CHRISTI LIQUEFIED NATURAL GAS PROJECT

 

 

AMENDED AND RESTATED

TERM LOAN FACILITY AGREEMENT

 

 

CHENIERE CORPUS CHRISTI HOLDINGS, LLC,

as Borrower,

 

 

CORPUS CHRISTI LIQUEFACTION, LLC,

CHENIERE CORPUS CHRISTI PIPELINE, L.P. and

CORPUS CHRISTI PIPELINE GP, LLC,

as Guarantors,

 

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

as Term Lenders,

and

SOCIÉTÉ GÉNÉRALE,

as Term Loan Facility Agent

 

 

Dated as of May 22, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS AND INTERPRETATION

  

Section 1.01

   Defined Terms      1  

Section 1.02

   Principles of Interpretation      2  

Section 1.03

   UCC Terms      2  

Section 1.04

   Accounting and Financial Determinations      2  

Section 1.05

   Loan Tranches      2  

Section 1.06

   Designations      2  

ARTICLE II

  

COMMITMENTS AND BORROWING

  

Section 2.01

   Term Loans      3  

Section 2.02

   Availability      4  

Section 2.03

   Procedures for Requesting Advances      4  

Section 2.04

   Funding      5  

Section 2.05

   Termination or Reduction of Commitments      7  

Section 2.06

   Extensions of Term Loans      8  

ARTICLE III

  

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

  

Section 3.01

   Repayment of Term Loan Borrowings      10  

Section 3.02

   Interest Payment Dates      10  

Section 3.03

   Interest Rates      11  

Section 3.04

   Conversion Options      12  

Section 3.05

   Post-Maturity Interest Rates; Default Interest Rates      12  

Section 3.06

   Interest Rate Determination      12  

Section 3.07

   Computation of Interest and Fees      13  

Section 3.08

   Terms of All Prepayments      13  

Section 3.09

   Voluntary Prepayment      14  

Section 3.10

   Mandatory Prepayment      14  

 

i



--------------------------------------------------------------------------------

          Page  

Section 3.11

   Time and Place of Payments      14  

Section 3.12

   Borrowings and Payments Generally      15  

Section 3.13

   Fees      15  

Section 3.14

   Pro Rata Treatment      16  

Section 3.15

   Sharing of Payments      16  

ARTICLE IV

  

LIBOR AND TAX PROVISIONS

  

Section 4.01

   LIBOR Lending Unlawful      17  

Section 4.02

   Inability to Determine LIBOR      18  

Section 4.03

   Increased Costs      18  

Section 4.04

   Obligation to Mitigate      19  

Section 4.05

   Funding Losses      19  

Section 4.06

   Taxes      20  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

Section 5.01

   Incorporation of Common Terms Agreement      20  

ARTICLE VI

  

CONDITIONS PRECEDENT

  

Section 6.01

   Conditions to Second Phase Closing      20  

Section 6.02

   Conditions to Initial Advance      20  

Section 6.03

   Conditions to Each Term Loan Borrowing      21  

ARTICLE VII

  

COVENANTS

  

Section 7.01

   Covenants      21  

ARTICLE VIII

  

DEFAULT AND ENFORCEMENT

  

Section 8.01

   Events of Default      21  

Section 8.02

   Acceleration Upon Bankruptcy      21  

Section 8.03

   Action Upon Event of Default      22  

 

ii



--------------------------------------------------------------------------------

          Page

Section 8.04

   Application of Proceeds    23

ARTICLE IX

  

THE TERM LOAN FACILITY AGENT

  

Section 9.01

   Appointment and Authority    23

Section 9.02

   Rights as a Facility Lender or Hedging Bank    24

Section 9.03

   Exculpatory Provisions    24

Section 9.04

   Reliance by Term Facility Agent    26

Section 9.05

   Delegation of Duties    27

Section 9.06

   Indemnification by the Term Lenders    27

Section 9.07

   Resignation or Removal of Term Loan Facility Agent.    28

Section 9.08

   No Amendment to Duties of Term Loan Facility Agent Without Consent    29

Section 9.09

   Non-Reliance on Term Loan Facility Agent and Term Lenders    29

Section 9.10

   No Joint Lead Arranger, Joint Bookrunner or Mandated Lead Arranger Duties   
30

Section 9.11

   Copies    30

Section 9.12

   General Provisions as to Payments    30

Section 9.13

   Agreement to Comply with Finance Documents    31

ARTICLE X

  

MISCELLANEOUS PROVISIONS

  

Section 10.01

   Decisions; Amendments, Etc    31

Section 10.02

   Entire Agreement    35

Section 10.03

   Applicable Government Rule; Jurisdiction; Etc    35

Section 10.04

   Assignments    35

Section 10.05

   Benefits of Agreement    40

Section 10.06

   Counterparts; Effectiveness    40

Section 10.07

   Indemnification by the Borrower    41

Section 10.08

   Interest Rate Limitation    41

Section 10.09

   No Waiver; Cumulative Remedies    41

Section 10.10

   Notices and Other Communications    42

Section 10.11

   USA Patriot Act Notice    42

Section 10.12

   Payments Set Aside    43

 

iii



--------------------------------------------------------------------------------

          Page  

Section 10.13

   Right of Set-Off      43  

Section 10.14

   Severability      43  

Section 10.15

   Survival      43  

Section 10.16

   Treatment of Certain Information; Confidentiality      44  

Section 10.17

   Waiver of Consequential Damages, Etc      44  

Section 10.18

   Waiver of Litigation Payments      44  

Section 10.19

   Reinstatement      44  

Section 10.20

   No Recourse      44  

Section 10.21

   Intercreditor Agreement      45  

Section 10.22

   Termination      45  

Section 10.23

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      45  

Section 10.24

   Amendment and Restatement      45  

 

EXHIBIT C EXHIBIT D

SCHEDULES

 

Schedule 2.01 -

  

Lenders, Commitments

Schedule 3.01(a) -

  

Amortization Schedule

Schedule 3.11 -

  

Term Loan Facility Agent Account Details

EXHIBITS

 

Exhibit A

     -         Definitions

Exhibit B

     -         Form of Term Loan Note

Exhibit C

     -         Form of Interest Period Notice

Exhibit D

     -         Form of Lender Assignment Agreement

 

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN FACILITY AGREEMENT

This AMENDED AND RESTATED TERM LOAN FACILITY AGREEMENT, dated as of May 22, 2018
(the “Term Loan Facility Agreement” or this “Agreement”), is made among:

CHENIERE CORPUS CHRISTI HOLDINGS, LLC, a limited liability company organized
under the laws of the State of Delaware and headquartered in Houston, Texas (the
“Borrower”),

CORPUS CHRISTI LIQUEFACTION, LLC, a limited liability company organized under
the laws of the State of Delaware and headquartered in Houston, Texas (“CCL”),

CHENIERE CORPUS CHRISTI PIPELINE, L.P., a limited partnership organized under
the laws of the State of Delaware and headquartered in Houston, Texas (“CCP”),

CORPUS CHRISTI PIPELINE GP, LLC, a limited liability company organized under the
laws of the State of Delaware and headquartered in Houston, Texas (“CCP GP”,
and, together with CCL and CCP, the “Guarantors”),

SOCIÉTÉ GÉNÉRALE, as the Facility Agent for the Facility Lenders under the Term
Loan Facility Agreement (the “Term Loan Facility Agent”), and

Each of the lenders party hereto from time to time, as (the “Term Lenders”).

WHEREAS, the Borrower intends to engage in the Development;

WHEREAS, the Borrower has requested that the Term Lenders establish a credit
facility in order to provide funds which are to be used to partially finance the
Development through the payment of Project Costs and otherwise, all as more
fully set forth herein and in the other Finance Documents; and

WHEREAS, the Term Lenders are willing to make such credit facility available
upon and subject to the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Unless otherwise defined in Exhibit A, capitalized
terms used in this Agreement (including the preamble hereto) shall have the
meanings provided in Section 1.3 (Definitions) of Schedule A of the Common Terms
Agreement.



--------------------------------------------------------------------------------

Section 1.02 Principles of Interpretation. Unless otherwise provided herein,
this Agreement shall be governed by the principles of interpretation provided in
Section 1.2 (Interpretation) of Schedule A of the Common Terms Agreement,
mutatis mutandis.

Section 1.03 UCC Terms. Unless otherwise defined herein or in Schedule A of the
Common Terms Agreement, terms used herein that are defined in the UCC shall have
the respective meanings given to those terms in the UCC.

Section 1.04 Accounting and Financial Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Intercreditor Agent and the Term Loan
Facility Agent that the Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the Second Phase Closing
Date in GAAP or in the application thereof on the operation of, or calculation
of compliance with, such provision so as to preserve the original intent thereof
in light of such change in GAAP (or if the Intercreditor Agent and Term Loan
Facility Agent, as the case may be, notifies the Borrower that the Required Term
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such provision has been amended in accordance
herewith.

Section 1.05 Loan Tranches. Term Loans and Term Loan Facility Debt Commitments
are made, treated, assigned and referred to in Tranches for certain limited
purposes under this Agreement. Except as otherwise expressly set forth in this
Agreement, all Term Loans and all Term Loan Facility Debt Commitments shall be
identical, without regard to Tranche, including (in the case of outstanding Term
Loans) rights to payment of principal, interest, Fees or other Term Loan
Obligations under this Agreement or any other Finance Documents, rights to
exercise remedies, rights to share in Collateral securing any such Term Loan and
rights to give or withhold any approval, consent, authorization or vote required
or permitted to be given by or on behalf of any Term Lender under this Agreement
or any other Finance Document.

Section 1.06 Designations. This Agreement is a Facility Agreement and a Senior
Debt Instrument, the Term Lenders in this Agreement are Senior Creditors and the
Term Loan Facility Agent is the Senior Creditor Group Representative of the Term
Lenders in each case under the Finance Documents.

 

2



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Term Loans. (a) Each Term Lender, severally and not jointly, shall
make Term Loans to the Borrower in an aggregate principal amount not in excess
of the Term Loan Facility Debt Commitments with respect to the applicable
tranche of such Term Lender, if any, from time to time during the Term Loan
Availability Period but not more frequently than as permitted under Section 2.03
(Procedures for Requesting Advances); provided that, after giving effect to the
making of any Term Loans, the aggregate outstanding principal amount of all Term
Loans shall not exceed the Aggregate Term Loan Facility Debt Commitments and the
aggregate outstanding principal amount of all Term Loans of any Tranche shall
not exceed the Aggregate Tranche Commitments for such Tranche. The Term Loans
shall be made in the following order:

(i) first, under Tranche 1 which shall be deemed to be fully drawn as of the
Second Phase Closing Date; and

(ii) second, under Tranche 2 until all Tranche 2 Term Loan Commitments are used.

(b) [Reserved]

(c) Each Term Loan Borrowing shall be in an amount specified in the relevant
Disbursement Request.

(d) Except as set forth in clause (e) below, proceeds of the Term Loans shall be
deposited into the Construction Account in accordance with Section 4.5(a)
(Disbursements of Senior Debt) of the Common Security and Account Agreement. The
Loan Parties shall not request or apply any portion of any Term Loan other than
in accordance with Section 2.02(b) (Availability) of this Agreement and Sections
2.3 (Disbursement Procedures), 2.4 (Pro Rata Advances), 2.6 (Currency) and 12.1
(Use of Proceeds) of the Common Terms Agreement. Neither the Term Loan Facility
Agent nor the Term Lenders are under any obligation hereunder to inquire into or
verify the application of any Term Loan but this does not affect or limit the
Loan Party’s obligations hereunder or under the Common Terms Agreement.

(e) Proceeds of the Term Loans advanced for the purpose of (i) funding the
Senior Debt Service Reserve Account shall be paid into the Senior Debt Service
Reserve Account; (ii) paying an Affiliate of the Borrower pursuant to
Section 2.7 (Senior Debt/Equity Ratio at Project Completion Date) of the Common
Terms Agreement shall be paid directly to such Affiliate and (iii) paying
interest accruing on the Term Loans and Commitment Fees during the Term Loan
Availability Period, as designated in the Disbursement Request, shall be
transferred by the Term Loan Facility Agent to the Term Lenders in accordance
with Section 9.12(a) (General Provisions as to Payments); provided that such
transfer shall occur on the same day that the Term Loan Facility Agent receives
such proceeds from the Term Lenders and subject to the Term Loan Facility
Agent’s actual receipt of such proceeds in accordance with Section 2.04(a)
(Funding). For the avoidance of doubt, such Advance shall constitute a Term Loan
for all purposes under this Agreement and each other Finance Document and shall
be treated as received, and accounted for as a Term Loan, by the Borrower.

(f) Term Loans repaid or prepaid may not be reborrowed.

 

3



--------------------------------------------------------------------------------

Section 2.02 Availability. (a) Subject to the terms and conditions set forth in
this Agreement and the Common Terms Agreement, each Term Lender severally, and
not jointly or jointly and severally, agrees to advance to the Borrower its Term
Loans, in an aggregate principal amount not to exceed such Term Lender’s Term
Loan Facility Debt Commitment, from time to time during the period commencing on
the Initial Advance CP Date and ending on the earliest of:

(i) the Project Completion Date;

(ii) the date of any cancellation or termination of all of the remaining Term
Loan Facility Debt Commitments pursuant to Section 3.8 (Reductions and
Cancellations of Facility Debt Commitments) of the Common Terms Agreement; and

(iii) the date the Term Lenders terminate their Term Loan Facility Debt
Commitments upon the occurrence and during the Continuance of a Loan Facility
Event of Default;

(such period, the “Term Loan Availability Period”).

(b) Subject to Section 2.2 (Sequence of Advances of Initial Senior Debt) of the
Common Terms Agreement, Section 2.4 (Pro Rata Advances) of the Common Terms
Agreement and the applicable conditions of Article 4 (Conditions Precedent) of
the Common Terms Agreement and Section 2.02 (Availability) of this Agreement,
the Borrower shall be entitled to draw down all or a portion of the unused Term
Loan Facility Debt Commitments before or on the final date of the Term Loan
Availability Period for the purposes set forth in Section 12.1 (Use of Proceeds)
of the Common Terms Agreement.

Section 2.03 Procedures for Requesting Advances. (a) From time to time, but no
more frequently than twice per calendar month (except as required for the
payment of interest or Commitment Fees during the Term Loan Availability Period,
and for any draw of remaining Term Loan Facility Debt Commitments on the last
day of the Term Loan Availability Period), subject to the limitations set forth
in Sections 2.01 (Term Loans) and 2.02 (Availability) above and Sections 2.2
(Sequence of Advances of Initial Senior Debt) and 2.4 (Pro Rata Advances) of the
Common Terms Agreement, the Borrower may request a Term Loan Borrowing by
delivering to the Term Loan Facility Agent a properly completed Disbursement
Request in accordance with Section 2.3 (Disbursement Procedures) of the Common
Terms Agreement.

(b) The aggregate amount of any proposed Advance under this Agreement must be an
amount that is no more than the available Term Loan Facility Debt Commitments
and not less than $25,000,000 and an integral multiple of $1,000,000 (unless the
available Term Loan Facility Debt Commitments are less than $25,000,000). Such
Advances shall be made pro rata with respect to other Facility Agreements in
accordance with the committed principal amounts under the Term Loan Facility
Debt Commitment subject to and in accordance with Section 2.4 (Pro Rata
Advances) of the Common Terms Agreement.

(c) The Term Loan Facility Agent shall promptly advise each Term Lender that has
a Term Loan Facility Debt Commitment under Tranche 2 of any Disbursement Request
delivered pursuant to this Section 2.03 (Procedures for Requesting Advances),
together with each such Term Lender’s Term Loan Commitment Percentage of the
requested Term Loan Borrowing.

 

4



--------------------------------------------------------------------------------

(d) Any Disbursement Request delivered pursuant to clause (a) above shall be
delivered by the Borrower to the Term Loan Facility Agent by 12:00 noon New York
City time, on or before the third Business Day prior to the requested Borrowing
Date for the Advance of any LIBO Loans and 12:00 noon New York City time, on or
before the Business Day prior to the requested Borrowing Date for the Advance of
any Base Rate Loans; provided that the notice periods set forth in this clause
(d) shall not apply with respect to the Disbursement Request for the Initial
Advance, which Disbursement Request may be delivered no later than 11:00 a.m.,
New York City time, on the requested Borrowing Date; provided further that such
Disbursement Request is for an Advance of Base Rate Loans.

Section 2.04 Funding. (a) Subject to clause (c) below, on the proposed Borrowing
Date of each Term Loan Borrowing, each Term Lender shall make a Term Loan in the
amount of its Term Loan Commitment Percentage of such Term Loan Borrowing by
wire transfer of immediately available funds to the Term Loan Facility Agent,
not later than 1:00 p.m., New York City time, and the Term Loan Facility Agent
shall transfer and deposit the amounts so received as set forth in
Section 2.01(c) or (d) (Term Loans), as applicable, for application in
accordance with Sections 4.5(a) (Disbursements of Senior Debt) and (c)
(Construction Account) of the Common Security and Account Agreement, as
applicable; provided that, if a Term Loan Borrowing does not occur on the
proposed Borrowing Date because any condition precedent to such requested Term
Loan Borrowing herein specified has not been met, the Term Loan Facility Agent
shall return the amounts so received to each Term Lender without interest as
soon as possible.

(b) Subject to Section 4.04 (Obligation to Mitigate), each Term Lender may
(without relieving the Borrower of its obligation to repay a Term Loan in
accordance with the terms of this Agreement and the Term Loan Notes), at its
option, fulfill its Term Loan Facility Debt Commitments with respect to any such
Term Loan by causing any domestic or foreign branch or Affiliate of such Term
Lender to make such Term Loan.

(c) Unless the Term Loan Facility Agent has been notified in writing by any Term
Lender prior to a proposed Borrowing Date that such Term Lender will not make
available to the Term Loan Facility Agent its portion of the Term Loan Borrowing
proposed to be made on such date, the Term Loan Facility Agent may assume that
such Term Lender has made such amounts available to the Term Loan Facility Agent
on such date and the Term Loan Facility Agent in its sole discretion may, in
reliance upon such assumption, make available to the Borrower, or the applicable
Term Lender in cases of payment of interest and Commitment Fees payable in
accordance with Section 2.01(d) (Term Loans) above, a corresponding amount. If
such corresponding amount is not in fact made available to the Term Loan
Facility Agent by such Term Lender and the Term Loan Facility Agent has made
such amount available to the Borrower, or the applicable Term Lender in cases of
payment of interest and Commitment Fees payable in accordance with
Section 2.01(d) (Term Loans) above, the Term Loan Facility Agent shall be
entitled to recover on demand from such Term Lender such corresponding amount
plus interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Term Loan Facility Agent to
the Borrower to the date such corresponding amount is recovered by the Term Loan
Facility Agent at an interest rate per annum equal to the Federal Funds
Effective Rate. If such Term Lender pays such corresponding amount (together
with such interest), then such corresponding amount so paid shall constitute

 

5



--------------------------------------------------------------------------------

such Term Lender’s Term Loan included in such Term Loan Borrowing. If such Term
Lender does not pay such corresponding amount forthwith upon the Term Loan
Facility Agent’s demand, the Term Loan Facility Agent shall promptly notify the
Borrower and the Borrower shall promptly repay such corresponding amount to the
Term Loan Facility Agent plus interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Term Loan Facility Agent to the Borrower to the date such corresponding amount
is recovered by the Term Loan Facility Agent at an interest rate per annum equal
to the Base Rate plus the Applicable Margin. If the Term Loan Facility Agent
receives payment of the corresponding amount from each of the Borrower and such
Term Lender, the Term Loan Facility Agent shall promptly remit to the Borrower
such corresponding amount. If the Term Loan Facility Agent receives payment of
interest on such corresponding amount from each of the Borrower and such Term
Lender for an overlapping period, the Term Loan Facility Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. Nothing herein shall be deemed to relieve any Term Lender from its
obligation to fulfill its Term Loan Facility Debt Commitments hereunder and, for
the avoidance of doubt, a Term Lender that fails to make all or any portion of
any payment on the due date for such payment shall be deemed in default of its
obligations under Section 2.01 (Term Loans) above. Any payment by the Borrower
pursuant to this Section 2.04(c) (Funding) shall be without prejudice to any
claim the Borrower may have against a Term Lender that shall have failed to make
such payment to the Term Loan Facility Agent. The failure of any Term Lender to
make available to the Term Lender Facility Agent its portion of the Term Loan
Borrowing shall not relieve any other Term Lender of its obligations, if any,
hereunder to make available to the Term Loan Facility Agent its portion of the
Term Loan Borrowing on the date of such Term Loan Borrowing, but no Term Lender
shall be responsible for the failure of any other Term Lender to make available
to the Term Loan Facility Agent such other Term Lender’s portion of the Term
Loan Borrowing on the date of any Term Loan Borrowing. A notice of the Term Loan
Facility Agent to any Term Lender or the Borrower with respect to any amounts
owing under this Section 2.04(c) (Funding) shall be conclusive, absent manifest
error.

(d) Each of the Term Lenders shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Term Lender resulting from each Term Loan made by such Term Lender,
including the amounts of principal and interest payable and paid to such Term
Lender from time to time hereunder.

(e) The Term Loan Facility Agent shall maintain at the Term Loan Facility
Agent’s office (i) a copy of any Lender Assignment Agreement delivered to it
pursuant to Section 10.04 (Assignments), and (ii) a register for the
recordation, with respect to each Tranche, of the names and addresses of the
Term Lenders, and all the Term Loan Facility Debt Commitments of, and principal
amount of and interest on the Term Loans owing and paid to, each Term Lender
pursuant to the terms hereof from time to time and of amounts received by the
Term Loan Facility Agent from the Borrower and whether such amounts constitute
principal, interest, fees or other amounts and each Term Lender’s share thereof
(the “Term Lender Register”). The Term Lender Register shall be available for
inspection by the Borrower, any Joint Bookrunner, any Joint Lead Arranger and
any Term Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

6



--------------------------------------------------------------------------------

(f) The entries made by the Term Loan Facility Agent in the Term Lender Register
or the accounts maintained by any Term Lender shall be conclusive and binding
evidence, absent manifest error, of the existence and amounts of the obligations
recorded therein; provided that the failure of any Term Lender or the Term Loan
Facility Agent to maintain such Term Lender Register or accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Term Loans in accordance with the terms of this Agreement. In the event of
any conflict between the accounts and records maintained by any Term Lender and
the accounts and records of the Term Loan Facility Agent in respect of such
matters, the accounts and records of the Term Loan Facility Agent shall control,
in the absence of manifest error.

(g) In addition to such accounts or records described in clauses (d) and (e) of
this Section 2.04 (Funding), the Term Loans made by each Term Lender with
respect to any applicable Tranche may, upon the request of any Term Lender, be
evidenced by a Term Loan Note or Term Loan Notes duly executed on behalf of the
Borrower and shall be dated the date of any request therefor by a Term Lender.
Each such Term Loan Note shall have all blanks appropriately filled in, shall
specify the Tranche, and shall be payable to such Term Lender and its registered
assigns in a principal amount equal to the Term Loan(s) with respect to such
Tranche of such Term Lender; provided that each Term Lender may attach schedules
to its respective Term Loan Note(s) and endorse thereon the date, amount and
maturity of its respective Term Loan(s) and payments with respect thereto with
respect to such Tranche.

Section 2.05 Termination or Reduction of Commitments. (a) All unused Tranche 2
Term Loan Commitments, if any, shall be automatically and permanently terminated
(without premium or penalty) as of 5:00 p.m. (New York time) on the last day of
the Term Loan Availability Period that is a Business Day.

(b) The Borrower may cancel or reduce permanently the whole or any part of the
unutilized Tranche 2 Term Loan Commitments in accordance with Section 3.2 (Right
of Repayment and Cancellation in Relation to a Single Facility Lender),
Section 3.7 (Pro Rata Payment) and Section 3.8 (Reductions and Cancellations of
Facility Debt Commitments) of the Common Terms Agreement, and where such
cancellation or reduction is to be made pro rata, the remaining Tranche 2 Term
Loan Commitments shall be automatically and permanently reduced pro rata within
such Tranche in an amount equal to such payment or prepayment (in a minimum
amount of ($10,000,000)). From the effective date of any such reduction or
cancellation, the Commitment Fees shall be computed on the undrawn portion of
the Term Loan Facility Debt Commitments as so reduced or cancelled.

(c) On the date of incurrence of any Replacement Senior Debt in accordance with
Section 6.3 (Replacement Senior Debt) of the Common Terms Agreement incurred to
replace all or any part of the Term Loan, the Term Loan Facility Debt
Commitments of the Term Lenders shall be reduced in accordance with
Section 3.8(a) (Reductions and Cancellations of Facility Debt Commitments) of
the Common Terms Agreement; provided that the Borrower shall be deemed to have
repaid Term Loans and cancelled Facility Debt Commitments on a pro rata basis by
applying the proceeds of such Replacement Senior Debt first to repay any
outstanding Term Loans in accordance with Section 3.14(c) (Pro Rata Treatment),
and, to the extent any Replacement Senior Debt proceeds remain, secondly to
cancel Term Loan Facility Debt Commitments that subsequently remain available to
be drawn on a pro rata basis within Tranche 2 in accordance with Section 3.14(b)
(Pro Rata Treatment).

 

7



--------------------------------------------------------------------------------

(d) All unused Tranche 2 Term Loan Commitments, if any, shall be terminated upon
the occurrence of a Loan Facility Event of Default if required pursuant to
Section 8.02 (Acceleration Upon Bankruptcy) or Section 8.03 (Action Upon Event
of Default) in accordance with the terms thereof.

Section 2.06 Extensions of Term Loans. (a) The Borrower may at any time and from
time to time after the Second Phase Closing Date request that all or a portion
of the Term Loans outstanding at the time of such request (any such Term Loans,
“Existing Term Loans”) be converted to extend the scheduled final maturity date
of any payment of principal with respect to all or a portion of any principal
amount of such Term Loans (any such Term Loans which have been so converted,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.06 (Extensions of Term Loans). Prior to entering into any Extension
Amendment with respect to any Extended Term Loans, the Borrower shall provide
written notice to the Intercreditor Agent and the Term Loan Facility Agent (who
shall provide a copy of such notice to each of the Term Lenders of the Existing
Term Loans and which such request shall be offered equally to all such Term
Lenders) (a “Term Loan Extension Request”) setting forth the proposed terms of
the Extended Term Loans to be established, which terms shall be identical to the
Existing Term Loans, except that (i) the Extended Term Loans may constitute a
separate class of Term Loans than the Existing Term Loans and may have distinct
voting rights with respect to such class, (ii) the scheduled final maturity date
shall be extended and all or any of the scheduled amortization payments of all
or a portion of any principal amount of such Extended Term Loans may be delayed
to later dates than the scheduled amortization of principal of the Existing Term
Loans (with any such delay resulting in a corresponding adjustment to the
scheduled amortization payments reflected in Section 3.01(a) (Repayment of Term
Loan Borrowings) with respect to the Existing Term Loans from which such
Extended Term Loans were extended, in each case as more particularly set forth
in Section 2.06(c) below) (provided that, for the avoidance of doubt, the
weighted average life to maturity of such Extended Term Loans shall be no
shorter than the weighted average life to maturity of the Existing Term Loans),
(iii) (A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Term Loans may be different than those
for the Existing Term Loans and/or (B) additional fees and/or premiums may be
payable to the Term Lenders providing such Extended Term Loans in addition to or
in lieu of any of the items contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment and
(iv) (A) the Extended Term Loans may have call protection and prepayment
premiums related to optional prepayment terms as may be agreed between the
Borrower and the Term Lenders thereof and (B) the Extended Term Loans may
participate with the Existing Term Loans on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as may be agreed between the
Borrower and the Term Lenders thereof. No Term Lender shall have any obligation
to agree to have any of its Term Loans converted into Extended Term Loans
pursuant to any Term Loan Extension Request and no such refusal shall in and of
itself entitle the Borrower to exercise rights under Section 3.2 (Right of
Repayment and Cancellation in Relation to a Single Facility Lender) of the
Common Terms Agreement (including as incorporated into Section 2.05(b)
(Termination or Reduction of Commitments) of this Agreement) with respect to
such refusing Term Lender.

 

8



--------------------------------------------------------------------------------

(b) The Borrower shall provide the applicable Term Loan Extension Request at
least 30 days (or such shorter period as the Term Loan Facility Agent may
determine in its sole discretion) prior to the date on which Term Lenders are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Term Loan Facility Agent, in each case
acting reasonably, to accomplish the purpose of this Section 2.06 (Extensions of
Term Loans). Any Term Lender (an “Extending Term Lender”) wishing to have all or
a portion of its Existing Term Loans subject to such Term Loan Extension Request
converted into Extended Term Loans shall notify the Term Loan Facility Agent (an
“Extension Election”) on or prior to the date specified in such Term Loan
Extension Request of the amount of its Existing Term Loans subject to such Term
Loan Extension Request that it has elected to convert into Extended Term Loans
(subject to any minimum denomination requirements imposed by the Term Loan
Facility Agent). In the event that the aggregate amount of the Existing Term
Loans subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to the Extension Request, Existing Term Loans shall be
converted to Extended Term Loans on a pro rata basis based on the amount of
Existing Term Loans included in each such Extension Election (subject to
rounding).

(c) Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.06(c) (Extensions of
Term Loans) and notwithstanding anything to the contrary set forth in
Section 10.01 (Decisions; Amendments, Etc), shall not require the consent of any
Lender other than the Extending Term Lenders with respect to the Extended Term
Loans established thereby) executed by the Loan Parties, the Term Loan Facility
Agent and the Extending Term Lenders. In addition to any terms and changes
required or permitted by Section 2.06(a) above, each Extension Amendment shall
amend the scheduled amortization payments pursuant to Section 3.01(a) (Repayment
of Term Loan Borrowings) with respect to the Existing Term Loans to reduce each
scheduled repayment amount for the Existing Term Loans in the same proportion as
the amount of Existing Term Loans is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any repayment amount payable
with respect to any individual Existing Term Loan that is not an Extended Term
Loan shall not be reduced as a result thereof). It is understood and agreed that
each Term Lender hereunder has consented, and shall at the effective time
thereof be deemed to consent, to each amendment to this Agreement and the other
Finance Documents authorized by this Section 2.06 (Extensions of Term Loans) and
the arrangements described above in connection therewith.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Loans are converted to extend the related
scheduled final maturity date in accordance with clause (a) above (an “Extension
Date”), the aggregate principal amount of such Existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Term Lender on such date.

 

9



--------------------------------------------------------------------------------

(e) No exchange or conversion of Loans or Term Loan Facility Debt Commitments
pursuant to any Extension Amendment in accordance with this Section 2.06
(Extensions of Term Loans) shall (i) be made at any time a Loan Facility Event
of Default shall have occurred and be Continuing and (ii) constitute a voluntary
or mandatory payment or prepayment for purposes of this Agreement or the other
Finance Documents.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Term Loan Borrowings. (a) Borrower unconditionally and
irrevocably promises to pay to the Term Loan Facility Agent for the ratable
account of each Term Lender the aggregate outstanding principal amount of the
Term Loans on each CTA Payment Date beginning on the First Repayment Date, in
accordance with the Amortization Schedule. In the event that the Project
Completion Date occurs prior to the date that is three-and-one-half years after
the Second Phase Closing Date, the Term Loan Facility Agent shall, of its own
motion or as requested by the Borrower, generate and promptly provide to the
Intercreditor Agent and the Borrower a revised Amortization Schedule (in respect
of which it shall have consulted with the Borrower). In addition, following the
making of any prepayments pursuant to this Agreement or Section 3.1 (CTA Payment
Dates) of the Common Terms Agreement, including in connection with the
incurrence of Replacement Senior Debt, the Term Loan Facility Agent shall, of
its own motion or as reasonably requested by the Borrower, generate and promptly
provide to the Intercreditor Agent and the Borrower a revised Amortization
Schedule (in respect of which it shall have consulted with the Borrower). In
either of the instances described above, the revised Amortization Schedule shall
be delivered prior to the next Quarterly Payment Date and prepared in a manner
that is consistent with the principles used to prepare the original Amortization
Schedule. Any failure by the Term Loan Facility Agent to provide a revised
Amortization Schedule as required pursuant to this Section 3.01 (Repayment of
Term Loan Borrowings) shall not affect the Borrower’s obligations to pay the
Term Loans in accordance with this Agreement.

(b) The repayment of principal by the Borrower for the Term Loans shall commence
on the earlier of:

(i) the first Quarterly Payment Date occurring more than three calendar months
following the Project Completion Date; and

(ii) the Date Certain

(such date, the “First Repayment Date”).

(c) Notwithstanding anything to the contrary set forth in Section 3.01(a) above,
the final principal repayment installment on the Term Loan Final Maturity Date
shall in any event be in an amount equal to the aggregate principal amount of
all Term Loans outstanding on such date.

Section 3.02 Interest Payment Dates. (a) Interest accrued on each Term Loan
shall be payable, without duplication, on the following dates (each, an
“Interest Payment Date”):

 

10



--------------------------------------------------------------------------------

(i) with respect to any repayment or prepayment of principal on such Term Loan,
on the date of each such repayment or prepayment;

(ii) on the Term Loan Final Maturity Date;

(iii) with respect to LIBO Loans, (A) on the last day of each applicable
Interest Period, (B) in the case of any Interest Period that has a duration of
more than three months, the day three months after the first day of such
Interest Period, and (C) if applicable, on any date on which such LIBO Loan is
converted to a Base Rate Loan; and

(iv) with respect to Base Rate Loans, on each CTA Payment Date beginning on the
first CTA Payment Date after the date of the disbursement or, if applicable, any
date on which such Base Rate Loan is converted to a LIBO Loan.

(b) Interest accrued on the Term Loans or other monetary Term Loan Obligations
after the date such amount is due and payable (whether on the Term Loan Final
Maturity Date or any CTA Payment Date upon acceleration or otherwise) shall be
payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 15.1(d)(i) (Bankruptcy) of the Common Terms Agreement
and Section 8.01 (Events of Default) of this Agreement only to the extent it
relates to Section 15.1(d)(i) (Bankruptcy) of the Common Terms Agreement.

Section 3.03 Interest Rates. (a) Each LIBO Loan shall accrue interest at a rate
per annum during each Interest Period applicable thereto equal to the sum of the
LIBOR for such Interest Period plus the Applicable Margin for such Term Loans.

(b) On or before 12:00 noon, New York City time, at least three Business Days
prior to the end of each Interest Period for each LIBO Loan, the Borrower shall
deliver to the Term Loan Facility Agent an Interest Period Notice setting forth
the Borrower’s election with respect to the duration of the next Interest Period
applicable to such LIBO Loan, which Interest Period shall be one, two, three, or
six months in length; provided, that, (i) if any Loan Facility Declared Default
has occurred and is Continuing, all LIBO Loans shall convert into Base Rate
Loans and (ii) if any Unmatured Loan Facility Event of Default has occurred and
is Continuing, all LIBO Loans shall convert into LIBO Loans with an Interest
Period of one month, in each case, at the end of the then-current Interest
Periods (in which case the Term Loan Facility Agent shall so notify the Borrower
and the Term Lenders). After such Loan Facility Declared Default or Unmatured
Loan Facility Event of Default has ceased, the Borrower may convert each such
Base Rate Loan or LIBO Loan with an Interest Period of one month into a LIBO
Loan in accordance with this Agreement by delivering an Interest Period Notice
in accordance with Section 3.04 (Conversion Options).

(c) If the Borrower fails to deliver an Interest Period Notice in accordance
with Section 3.03(b) above with respect to any LIBO Loan, such LIBO Loan shall
be made as, or converted into, a Base Rate Loan at the end of the then-current
Interest Period.

 

11



--------------------------------------------------------------------------------

(d) Each LIBO Loan shall bear interest from (and including) the first day of the
applicable Interest Period to (but excluding) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Loan.

(e) Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than twelve (12) separate LIBO Loans outstanding at any one
time across all Tranches.

(f) Each Base Rate Loan shall accrue interest at a rate per annum equal to the
sum of the Base Rate plus the Applicable Margin for such Term Loans.

(g) All Base Rate Loans shall bear interest from and including the date such
Term Loan is made (or the day on which LIBO Loans are converted to Base Rate
Loans as required under Section 3.03(c) (Interest Rates) or 3.04 (Conversion
Options) or under ARTICLE IV (LIBOR And Tax Provisions)) to (but excluding) the
date such Term Loan or portion thereof is paid at the interest rate determined
as applicable to such Base Rate Loan (or the date such Term Loan is converted to
a LIBO Loan).

Section 3.04 Conversion Options. The Borrower may elect from time to time to
convert LIBO Loans to Base Rate Loans or Base Rate Loans to LIBO Loans (subject
to Sections 3.03(e) (Interest Rates), 4.01 (LIBOR Lending Unlawful) and 4.02
(Inability to Determine LIBOR)), as the case may be, by delivering a completed
Interest Period Notice to the Term Loan Facility Agent notifying the Term Loan
Facility Agent of such election no later than 12:00 noon, New York City time, on
the third Business Day preceding the proposed conversion date (which notice, in
the case of conversions to LIBO Loans, shall specify the length of the initial
Interest Period therefor); provided that (i) no Base Rate Loan may be converted
into a LIBO Loan when any Loan Facility Declared Default has occurred and is
Continuing and (ii) no Base Rate Loan may be converted into a LIBO Loan with an
Interest Period greater than one month when any Unmatured Loan Facility Event of
Default has occurred and is Continuing and, in each case, the Term Loan Facility
Agent has determined not to permit such conversions. Upon receipt of any such
notice the Term Loan Facility Agent shall promptly notify each relevant Term
Lender thereof.

Section 3.05 Post-Maturity Interest Rates; Default Interest Rates. If all or a
portion of the principal amount of any Term Loan is not paid when due (whether
on the Term Loan Final Maturity Date, by acceleration or otherwise) or any Term
Loan Obligation (other than principal on the Term Loans) is not paid or
deposited when due (whether on the Term Loan Final Maturity Date, by
acceleration or otherwise), (i) all such overdue amounts of principal on the
Term Loans shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto plus the Default Rate and (ii) all such other
defaulted amounts of Term Loan Obligations (other than principal on the Term
Loans) shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans plus the Default Rate, from the date of such non-payment
until the amount then due is paid in full (after as well as before judgment).

Section 3.06 Interest Rate Determination. The Term Loan Facility Agent shall
determine the interest rate applicable to the Term Loans and shall give prompt
notice of such determination to the Borrower and the Term Lenders. In each such
case, the Term Loan Facility Agent’s determination of the applicable interest
rate shall be conclusive, in the absence of manifest error.

 

12



--------------------------------------------------------------------------------

Section 3.07 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by the Term Loan Facility
Agent’s “prime rate” shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All computations of interest for LIBO
Loans, and for Base Rate Loans when the Base Rate is determined by LIBOR shall
be made on the basis of a 360 day year and actual days elapsed. All computations
of commissions or fees owed hereunder (other than Commitment Fees, which shall
be computed in accordance with the provisions of Section 3.13 (Fees) below)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.

(b) Interest shall accrue on each Term Loan for the day on which the Term Loan
is made, and shall not accrue on a Term Loan, or any portion thereof, for the
day on which the Term Loan or such portion is paid; provided, that, any Term
Loan that is repaid on the same day on which it is made shall bear interest for
one day.

(c) Each determination by the Term Loan Facility Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 3.08 Terms of All Prepayments. The Borrower shall make prepayments of
Term Loans and all reductions and cancellations of Term Loan Facility Debt
Commitments in accordance with the terms of Article 3 (Repayment, Prepayment and
Cancellation) of the Common Terms Agreement and the following terms:

(a) upon the prepayment of any Term Loans (whether a voluntary prepayment, a
mandatory prepayment or a prepayment upon acceleration or otherwise), the
Borrower shall satisfy all applicable provisions under this Agreement; and

(b) together with any prepayment of Term Loans, the Borrower shall pay to the
Term Loan Facility Agent, for the account of the Term Lenders which made any
Term Loan being prepaid, the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the Term Loans to be
prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses), which payment shall be made within the time period after the applicable
prepayment as is permitted under the Common Terms Agreement; and

(iii) any other Term Loan Obligations required to be paid to the respective Term
Lenders in connection with any prepayment under the Finance Documents.

Amounts prepaid pursuant to Section 3.09 (Voluntary Prepayment) and Section 3.10
(Mandatory Prepayment) shall not be reborrowed.

 

13



--------------------------------------------------------------------------------

Section 3.09 Voluntary Prepayment. (a) The Borrower may, in accordance with
Section 3.5 (Voluntary Prepayments) of the Common Terms Agreement and on not
less than three Business Days’ prior written notice to the Term Loan Facility
Agent, prepay in whole or in part amounts outstanding under the Term Loan
Facility Agreement. Such notice may be conditional and subject to revocation as
set forth in Section 3.5(b) (Voluntary Prepayments) of the Common Terms
Agreement. If any such notice is revoked in accordance with Section 3.5(b)
(Voluntary Prepayments) of the Common Terms Agreement, the Borrower shall pay
any Breakage Costs incurred by any Term Lender as a result of such notice and
revocation, as set forth in Section 3.5(b) (Voluntary Prepayments) of the Common
Terms Agreement.

(b) Except as set forth in Section 3.5(b) (Voluntary Prepayments) of the Common
Terms Agreement, after the Borrower has delivered a notice of voluntary
prepayment in accordance with Section 3.09(a) above, the prepayment date
specified in the notice shall be deemed the due date for the principal amount
(and the interest thereon) to be paid thereunder and should the Borrower fail to
pay any such principal amount and/or interest and/or prepayment premium (if any,
in accordance with Section 3.6 (Prepayment Fees and Breakage Costs) of the
Common Terms Agreement) due on such date, the Borrower shall pay interest on
such overdue amounts in accordance with Section 3.05 (Post-Maturity Interest
Rates; Default Interest Rates).

Section 3.10 Mandatory Prepayment. (a) The Borrower shall prepay the Term Loans
as and when required under Section 3.4 (Mandatory Prepayments) of the Common
Terms Agreement.

(b) Application of Prepayments of Loans to Base Rate Loans and LIBOR Loans. Any
prepayment of Term Loans of a Term Lender pursuant to this Section 3.10
(Mandatory Prepayments) shall be applied first to such Term Lender’s Base Rate
Loans to the full extent thereof and second to such Term Lender’s LIBOR Loans.

Section 3.11 Time and Place of Payments. (a) The Borrower shall make each
payment (including any payment of principal of or interest on any Term Loan or
any Fees or other Term Loan Obligations) hereunder without set-off (except as
and to the extent permitted under Section 2.01(e) (Term Loans) above), deduction
or counterclaim not later than 12:00 noon, New York City time (except in the
case of payments permitted under Section 2.01(e)(iii) (Term Loans) above, which
may be made in accordance with the timing provided in Section 2.04(a)
(Funding)), on the date when due in Dollars and, in immediately available funds,
to the Term Loan Facility Agent at the account set forth in Schedule 3.11 (Term
Loan Facility Agent Account Details) or at such other office or account as may
from time to time be specified by the Term Loan Facility Agent to the Borrower.
Funds received after 12:00 noon, New York City time, shall be deemed to have
been received by the Term Loan Facility Agent on the next succeeding Business
Day.

(b) The Term Loan Facility Agent shall promptly remit in immediately available
funds to each Term Loan Facility Secured Party its share, if any, of any
payments received by the Term Loan Facility Agent for the account of such Term
Loan Facility Secured Party.

 

14



--------------------------------------------------------------------------------

(c) Whenever any payment (including any payment of principal of or interest on
any Term Loan or any Fees or other Term Loan Obligations) hereunder shall become
due, or otherwise would occur, on a day that is not a Business Day, such payment
shall (except as otherwise required by the proviso to the definition of
“Interest Period” with respect to LIBO Loans and in the case of the Term Loan
Final Maturity Date, in which case the due date for payment shall be the
immediately preceding Business Day) be made on the immediately succeeding
Business Day, and such increase of time shall in such case be included in the
computation of interest or Fees, if applicable.

Section 3.12 Borrowings and Payments Generally. (a) Unless the Term Loan
Facility Agent has received notice from the Borrower prior to the date on which
any payment is due to the Term Loan Facility Agent for the account of the Term
Lenders hereunder that the Borrower will not make such payment, the Term Loan
Facility Agent may assume that the Borrower has made such payment on such date
in accordance with this Agreement and may, in reliance upon such assumption,
distribute to the Term Lenders the amount due. If the Borrower has not in fact
made such payment, then each of the Term Lenders severally agrees to repay to
the Term Loan Facility Agent forthwith on demand the amount so distributed to
such Term Lender in immediately available funds with interest thereon, for each
day from (and including) the date such amount is distributed to it to (but
excluding) the date of payment to the Term Loan Facility Agent, at the Federal
Funds Effective Rate. A notice of the Term Loan Facility Agent to any Term
Lender with respect to any amount owing under this Section 3.12 (Borrowings and
Payments Generally) shall be conclusive, absent manifest error.

(b) Nothing herein shall be deemed to obligate any Term Lender to obtain funds
for any Term Loan in any particular place or manner or to constitute a
representation by any Term Lender that it has obtained or will obtain funds for
any Term Loan in any particular place or manner.

Section 3.13 Fees. (a) From and including the Second Phase Closing Date until
the end of the Availability Period, the Borrower agrees to pay to the Term Loan
Facility Agent, for the account of the Term Lenders under Tranche 2, on each CTA
Payment Date beginning on the earlier of (i) the first CTA Payment Date that is
also an Interest Payment Date or (ii) with respect to any Term Lender, the date
on which such Term Lender’s Term Loan Facility Debt Commitments are terminated
(solely to the extent of such terminated Term Loan Facility Debt Commitments), a
commitment fee with respect to such Tranche (a “Commitment Fee”) at a rate per
annum equal to 40% of the Applicable Margin applicable to LIBO Loans on the
average daily amount by which the Tranche 2 Term Loan Commitments exceed the
aggregate outstanding principal amount of the Term Loans made under Tranche 2
during the relevant fiscal quarter (or portion thereof) then ended; provided
that all Commitment Fees shall be payable in arrears and computed on the basis
of the actual number of days elapsed in a year of 365 days, as prorated for any
partial quarter, as applicable. Notwithstanding the foregoing, the Borrower will
not be required to pay any Commitment Fee to any Term Lender with respect to any
period in which such Term Lender was a Defaulting Lender with respect to any
Tranche.

(b) The Borrower agrees to pay or cause to be paid to the Term Loan Facility
Agent for the account of the Term Lenders and the Term Loan Facility Agent,
additional fees in the amounts and at the times from time to time agreed to by
the Borrower and the Term Loan Facility Agent, including pursuant to each fee
letter with a Joint Lead Arranger and any other fee letters entered into by the
Borrower with any of the Term Lenders from time to time in respect of

 

15



--------------------------------------------------------------------------------

the Term Loan Facility Agreement; it being understood that any upfront fees
payable by the Borrower in respect of the Term Loan Facility Debt Commitments,
shall become due and payable on the earlier of the date of the Initial Advance
and 60 days following the Second Phase Closing Date.

(c) All Fees shall be paid on the dates due in immediately available funds. Once
paid, none of the Fees shall be refundable under any circumstances.

Section 3.14 Pro Rata Treatment. (a) The portion of any Term Loan Borrowing made
under Tranche 2 shall be allocated by the Term Loan Facility Agent among the
Term Lenders such that, following each Term Loan Borrowing, the ratio of each
Term Lender’s outstanding Term Loan Facility Debt Commitment to the outstanding
Aggregate Term Loan Facility Debt Commitments is equal to the Term Loan
Commitment Percentage.

(b) Except as otherwise provided in Section 4.01 (LIBOR Lending Unlawful), each
reduction of commitments of Tranche 2, pursuant to Section 2.05 (Termination or
Reduction of Commitments) or otherwise, shall be allocated by the Term Loan
Facility Agent pro rata among the Term Lenders in such Tranche in accordance
with, and subject to the exceptions in, Section 3.8 (Reductions and
Cancellations of Facility Debt Commitments) of the Common Terms Agreement.

(c) Except as otherwise required under Section 3.7 (Pro Rata Payment) of the
Common Terms Agreement and Section 3.09 (Voluntary Prepayment), Section 3.10
(Mandatory Prepayment) or ARTICLE IV (LIBOR And Tax Provisions), (i) each
payment or prepayment of principal of the Term Loans shall be allocated by the
Term Loan Facility Agent first to repay any outstanding Term Loans in Tranche 1
on a pro rata basis among the Term Lenders in Tranche 1 in accordance with the
respective principal amounts of their outstanding Term Loans and second to repay
any outstanding Term Loans in Tranche 2 on a pro rata basis among the Term
Lenders in Tranche 2 in accordance with the respective principal amounts of
their outstanding Term Loans, (ii) each payment of interest on the Term Loans
shall be allocated by the Term Loan Facility Agent pro rata among the Term
Lenders in accordance with the respective interest amounts outstanding on their
Term Loans and (iii) each payment of the Commitment Fee with respect to Tranche
2 shall be allocated by the Term Loan Facility Agent pro rata among the Term
Lenders in Tranche 2 in accordance with their respective Term Loan Facility Debt
Commitments with respect to such Tranche.

Section 3.15 Sharing of Payments. (a) If any Term Lender obtains any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Term Loan (other than pursuant to the terms of
ARTICLE IV (LIBOR And Tax Provisions) or Section 3.14 (Pro Rata Treatment)) in
excess of its pro rata share of payments then or therewith obtained by all Term
Lenders holding Term Loans of such type, such Term Lender shall purchase from
the other Term Lenders (for cash at face value) such participations in Term
Loans of such type made by them as shall be necessary to cause such purchasing
Term Lender to share the excess payment or other recovery ratably with each of
them; provided, however, that, if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Term Lender, the
purchase shall be rescinded and each Term Lender that has sold a participation
to the purchasing Term Lender shall repay to the purchasing

 

16



--------------------------------------------------------------------------------

Term Lender the purchase price to the ratable extent of such recovery together
with an amount equal to such selling Term Lender’s ratable share (according to
the proportion of (x) the amount of such selling Term Lender’s required
repayment to the purchasing Term Lender to (y) the total amount so recovered
from the purchasing Term Lender) of any interest or other amount paid or payable
by the purchasing Term Lender in respect of the total amount so recovered. The
Borrower agrees that any Term Lender so purchasing a participation from another
Term Lender pursuant to this Section 3.15(a) (Sharing of Payments) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 10.13 (Right of Set-off)) with respect to such participation
as fully as if such Term Lender were the direct creditor of the Borrower in the
amount of such participation. The provisions of this Section shall not be
construed to apply to any payment by the Borrower pursuant to and in accordance
with the express terms of this Agreement or any payment obtained by any Term
Lender as consideration for the assignment or sale of a participation in any of
its Term Loans.

(b) If under any applicable bankruptcy, insolvency or other similar law, any
Term Lender receives a secured claim in lieu of a setoff to which this
Section 3.15 (Sharing of Payments) applies, such Term Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Term Lenders entitled under this
Section 3.15 (Sharing of Payments) to share in the benefits of any recovery on
such secured claim.

ARTICLE IV

LIBOR AND TAX PROVISIONS

Section 4.01 LIBOR Lending Unlawful. In the event that it becomes unlawful or,
by reason of a Change in Law, any Term Lender is unable to honor its obligation
to make or maintain LIBO Loans, then such Term Lender will promptly notify the
Borrower of such event (with a copy to the Term Loan Facility Agent and
Intercreditor Agent) and such Term Lender’s obligation to make or to continue
LIBO Loans, or to convert Base Rate Loans into LIBO Loans, as the case may be,
shall be suspended until such time as such Term Lender may again make and
maintain LIBO Loans. During such period of suspension, the Term Loans that would
otherwise be made by such Term Lender as LIBO Loans shall be made instead by
such Term Lender as Base Rate Loans and each LIBO Loan made by such Term Lender
and outstanding will automatically, on the last day of the then existing
Interest Period therefor if such Term Loan may lawfully remain outstanding until
the end of such Interest Period, and otherwise immediately, convert into a Base
Rate Loan. At the Borrower’s request, each Term Lender shall use reasonable
efforts, including using reasonable efforts to designate a different lending
office for funding or booking its Term Loans or to assign its rights and
obligations under the Finance Documents to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Term Lender, such designation
or assignment (i) would eliminate or avoid such illegality and (ii) would not
subject such Term Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Term Lender. The Borrower shall pay all
reasonable costs and expenses incurred by any Term Lender in connection with any
such designation or assignment.

 

17



--------------------------------------------------------------------------------

Section 4.02 Inability to Determine LIBOR. If prior to the commencement of any
Interest Period for a LIBO Loan:

(a) the Term Loan Facility Agent reasonably determines that adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
or

(b) the Term Loan Facility Agent is advised by the Required Term Lenders that
such Required Term Lenders have reasonably determined that LIBOR for such
Interest Period will not adequately and fairly reflect the cost to such Term
Lenders of making or maintaining their LIBO Loans for such Interest Period;

then the Term Loan Facility Agent shall give notice thereof to the Borrower and
the Term Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Term Loan Facility Agent notifies the Borrower and the Term
Lenders that the circumstances giving rise to such notice no longer exist (which
notice of subsequent change in circumstances shall be given as promptly as
practicable), (i) any Interest Period Notice that requests the conversion of any
Term Loan to, or continuation of any Term Loan as, a LIBO Loan shall be
ineffective and such Term Loan shall be converted to a Base Rate Loan on the
last day of the Interest Period applicable thereto, and (ii) if any Disbursement
Request requests a LIBO Loan, such Term Loan shall be made as a Base Rate Loan,
or, at the election of the Borrower (upon receipt of the determination to be
made by the Required Term Lenders and only if they are able to agree on such a
determination), made as a Term Loan bearing interest at such rate as the
Required Term Lenders shall determine adequately reflects the costs to the Term
Lenders of making such Term Loans. The Term Loan Facility Agent shall promptly
give notice to the Borrower, the Term Lenders and the Intercreditor Agent when
the circumstances that gave rise to such notice no longer exist and, in such
event, any outstanding Base Rate Loans may be converted, on the last day of the
then current Interest Period, to LIBO Loans.

Section 4.03 Increased Costs. (a) If any Term Lender incurs additional costs or
suffers a reduction, in each case, as described in Section 22.1(a) (Increased
Costs) of the Common Terms Agreement, the Borrower shall compensate such Term
Lender in accordance with Section 22.1(a) (Increased Costs) of the Common Terms
Agreement (except to the extent the Borrower is excused from payment pursuant to
Section 4.04 (Obligation to Mitigate)). In determining the amount of such
compensation, such Term Lender may, subject to Section 22.1(e) (Increased Costs)
of the Common Terms Agreement, use any method of averaging and attribution that
it (in its sole discretion) shall deem appropriate.

(b) If any Term Lender or Term Lender’s holding company has or would suffer a
reduced rate of return as described in Section 22.1(b) (Increased Costs) of the
Common Terms Agreement, the Borrower shall compensate such Term Lender or
(without duplication) such Term Lender’s holding company in accordance with
Section 22.1(b) (Increased Costs) of the Common Terms Agreement (except to the
extent the Borrower is excused from payment pursuant to Section 4.04 (Obligation
to Mitigate)).

(c) To claim any amount under this Section 4.03 (Increased Costs), the Term Loan
Facility Agent or a Term Lender, as applicable, shall promptly deliver a
certificate in accordance with Section 22.1(c) (Increased Costs) of the Common
Terms Agreement (with a copy to the Term Loan Facility Agent, if delivered by a
Term Lender). The Borrower shall pay the Term Loan Facility Agent or Term
Lender, as applicable, in accordance with Section 22.1(c) (Increased Costs) of
the Common Terms Agreement.

 

18



--------------------------------------------------------------------------------

(d) Promptly after the Term Loan Facility Agent or Term Lender, as applicable,
has determined that it will make a request for increased compensation pursuant
to this Section 4.03 (Increased Costs), such Person shall notify the Borrower
thereof (with a copy to the Term Loan Facility Agent and the Intercreditor
Agent). Failure or delay on the part of the Term Loan Facility Agent or Term
Lender to demand compensation pursuant to this Section 4.03 (Increased Costs)
shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Person pursuant to this Section 4.03 (Increased Costs) for any increased costs
or reductions outside of the period referred to in Section 22.1(d) (Increased
Costs) of the Common Terms Agreement.

(e) Notwithstanding any other provision in this Agreement, no Term Lender shall
demand compensation pursuant to this Section 4.03 (Increased Costs) in the
circumstances described in Section 22.1(e) (Increased Costs) of the Common Terms
Agreement.

Section 4.04 Obligation to Mitigate. (a) If any Term Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any Term Lender or any Governmental
Authority for the account of any Term Lender pursuant to Section 4.06 (Taxes),
then such Term Lender shall have an obligation to mitigate such compensation in
accordance with Section 19.5(a) (Mitigation Obligations; Replacement of Lenders)
of the Common Terms Agreement.

(b) The Borrower may require a Term Lender to assign and delegate (in accordance
with and subject to the restrictions contained in Section 10.04 (Assignments))
its interests, rights and obligations under this Agreement and the related
Finance Documents in accordance with Section 19.5(c) (Mitigation Obligations;
Replacement of Lenders) of the Common Terms Agreement. Nothing in this Section
shall be deemed to prejudice any rights that the Borrower, the Term Loan
Facility Agent or any Term Lender may have against any Term Lender that is a
Defaulting Lender.

Section 4.05 Funding Losses. In the event of (a) the payment of any principal of
any LIBO Loan other than on the last day of an Interest Period applicable
thereto (including as a result of a Loan Facility Event of Default), (b) the
conversion of any LIBO Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Loan on the date specified in any notice delivered pursuant hereto (other
than through any default by the relevant Term Lender seeking reimbursement) or
(d) the assignment of any LIBO Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 4.04 (Obligation to Mitigate) (a “Breakage Event”), then, in any such
event, the Borrower shall compensate each Term Lender for the Breakage Costs.
Such Breakage Costs shall be determined by the Term Loan Facility Agent based
upon the information delivered to it by such Lender. To claim any amount under
this Section 4.05 (Funding Losses), the Term Loan Facility Agent shall promptly
deliver to the Borrower a certificate setting forth in reasonable detail any
amount or amounts that the applicable Term Lender is entitled to receive
pursuant to this Section 4.05 (Funding Losses)

 

19



--------------------------------------------------------------------------------

(including calculations, in reasonable detail, showing how the Term Loan
Facility Agent computed such amount or amounts), which certificate shall be
based upon the information delivered to the Term Loan Facility Agent by such
Term Lender. The Borrower shall pay to the Term Loan Facility Agent for the
benefit of the applicable Term Lender the amount due and payable and set forth
on any such certificate within 30 days after receipt thereof.

Section 4.06 Taxes. Any and all payments on account of any Term Loan Obligations
shall be made in accordance with the provisions of Article 21 (Tax Gross-up and
Indemnities) of the Common Terms Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Incorporation of Common Terms Agreement. The representations and
warranties of the Loan Parties set forth in Article 5 (Representations and
Warranties of the Loan Parties) of the Common Terms Agreement have been made to
and for the benefit of each of the Term Lenders and shall apply mutatis mutandis
to this Article V as if fully set forth herein.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Second Phase Closing. (a) The occurrence of the
Second Phase Closing and the effectiveness of the Term Lenders’ Facility Debt
Commitments are subject to the delivery by the Intercreditor Agent of the
Closing Notice in accordance with Section 4.5 (Satisfaction of Conditions) of
the Common Terms Agreement. Each of the conditions precedent set forth in
Section 4.1 (Conditions to Second Phase Closing) of the Common Terms Agreement
is incorporated by reference and shall apply mutatis mutandis to this
Section 6.01 (Conditions to Second Phase Closing) as if fully set forth herein.

(b) Promptly upon receipt by the Term Loan Facility Agent from the Intercreditor
Agent of the Closing Conditions Certificate from the Borrower, it shall deliver
a copy of such notice to each Term Lender. Each Term Lender shall deliver
confirmation of receipt of the Closing Conditions Certificate as soon as
reasonably practicable to the Term Loan Facility Agent. Following receipt by the
Term Loan Facility Agent of the necessary confirmations of receipt from the Term
Lenders, the Term Loan Facility Agent shall deliver to the Intercreditor Agent
as soon as reasonably practicable a countersigned Closing Conditions
Certificate.

Section 6.02 Conditions to Initial Advance. (a) The obligation of each Term
Lender to make the Initial Advance shall be subject to the delivery by the
Intercreditor Agent of the Initial Advance Notice in accordance with Section 4.5
(Satisfaction of Conditions) of the Common Terms Agreement. Each of the
conditions precedent set forth in Section 4.2 (Conditions to Initial Advance) of
the Common Terms Agreement and Section 4.4 (Conditions to Each Advance) of the
Common Terms Agreement are incorporated by reference and shall apply mutatis
mutandis to this Section 6.02 (Conditions to Initial Advance) as if fully set
forth herein.

 

20



--------------------------------------------------------------------------------

(b) Promptly upon receipt by the Term Loan Facility Agent from the Intercreditor
Agent of the Initial Advance Certificate from the Borrower, it shall deliver a
copy of such notice to each Term Lender. Each Term Lender shall deliver
confirmation of receipt of the Initial Advance Certificate as soon as reasonably
practicable to the Term Loan Facility Agent. Following receipt by the Term Loan
Facility Agent of the necessary confirmations of receipt from the Term Lenders,
the Term Loan Facility Agent shall deliver to the Intercreditor Agent as soon as
reasonably practicable a countersigned Initial Advance Certificate.

Section 6.03 Conditions to Each Term Loan Borrowing. The obligation of each Term
Lender to make any Advance (including the Initial Advance) shall be subject to
the satisfaction (or waiver by the Term Loan Facility Agent acting on the
instruction of the Required Term Lenders; provided that in the case of the
Initial Advance the Term Loan Facility Agent shall be acting on the instruction
of each of the Term Lenders and; provided further that the provisions of
Section 10.01(a)(iv) (Decisions; Amendments, Etc) below shall apply to each such
vote by Required Term Lenders and each of the Term Lenders, as the case may be),
prior to the making of such Advance, of each of the conditions precedent set
forth in Section 4.4 (Conditions to Each Advance) of the Common Terms Agreement,
which conditions precedent are incorporated by reference and shall apply mutatis
mutandis to this Section 6.03 as if fully set forth herein.

ARTICLE VII

COVENANTS

Section 7.01 Covenants. The covenants of the Loan Parties set forth in Article
12 (Loan Party Covenants) the Common Terms Agreement have been made to and for
the benefit of each of the Term Lenders and shall apply mutatis mutandis to this
Article VII as if fully set forth herein.

ARTICLE VIII

DEFAULT AND ENFORCEMENT

Section 8.01 Events of Default. The occurrence of any Loan Facility Event of
Default under the Common Terms Agreement shall constitute an event of default
under this Agreement, subject to all of the relevant provisions of the Common
Terms Agreement.

Section 8.02 Acceleration Upon Bankruptcy. If any Loan Facility Event of Default
described in Section 15.1(d)(i) (Loan Facility Events of Default – Bankruptcy)
of the Common Terms Agreement occurs, all outstanding Term Loan Facility Debt
Commitments, if any, shall automatically terminate and the outstanding principal
amount of the outstanding Term Loans and all other Term Loan Obligations shall
automatically be and become immediately due and payable, in each case without
notice, demand or further act of the Term Loan Facility Agent, the Term Lenders,
the Intercreditor Agent, the Security Trustee or any other Term Loan Facility
Secured Party in accordance with Section 16.1(b) (Facility Lender Remedies for
Loan Facility Declared Events of Default—Initiating Percentage for Enforcement
Action with Respect to Collateral) of the Common Terms Agreement.

 

21



--------------------------------------------------------------------------------

Section 8.03 Action Upon Event of Default. (a) If any Loan Facility Event of
Default under the Common Terms Agreement or this Agreement occurs and is
Continuing, the Term Lenders may, by decision of the Required Term Lenders
(i) instruct the Term Loan Facility Agent, as Senior Creditor Group
Representative for the Term Lenders, to further instruct the Intercreditor Agent
to declare that a Loan Facility Declared Default has occurred under this
Agreement in accordance with Section 15.2(a) (Declaration of Loan Facility
Declared Default) of the Common Terms Agreement and (ii) thereafter, subject to
the Intercreditor Agreement and the Common Security and Account Agreement,
exercise, or instruct the Intercreditor Agent to exercise, any Enforcement
Action provided under Section 16.1 (Facility Lender Remedies for Loan Facility
Declared Events of Default) of the Common Terms Agreement, each of which is
incorporated by reference and shall apply mutatis mutandis to this Section 8.03
(Action Upon Event of Default) as if fully set forth herein; provided that
nothing herein shall, upon the occurrence of a Loan Facility Event of Default
under Section 15.1(d)(i) (Loan Facility Events of Default – Bankruptcy) of the
Common Terms Agreement, require any certification, declaration or other notice
prior to the deemed declaration of such Loan Facility Declared Default or the
acceleration of the Term Loans in connection with the occurrence thereof as
provided under Section 16.1(b) (Facility Lender Remedies for Loan Facility
Declared Events of Default—Initiating Percentage for Enforcement Action with
Respect to Collateral) of the Common Terms Agreement.

(b) Subject to Section 10.5 (Certain Agreements with Respect to Bankruptcy) of
the Common Security and Account Agreement, following commencement of any
Bankruptcy Proceeding by or against the Loan Parties or Holdco, any Term Lender
may: (1) file a claim or statement of interest with respect to (and to the
extent of) the Senior Debt Obligations (if any) owed by such person to such Term
Lender in accordance with the Finance Documents, (2) vote on any plan of
reorganization and (3) make other filings, arguments, objections and motions in
connection with such Bankruptcy Proceeding, in each case in accordance with the
terms of the Finance Documents (other than any requirement for an intercreditor
vote to take such action).

(c) Any termination and acceleration made pursuant to this Section 8.03 and
Section 16.1(a)(ii) (Enforcement Action) of the Common Terms Agreement may,
should the Required Term Lenders in their sole and absolute discretion so elect,
be rescinded by written notice to the Borrower at any time after the principal
of the Term Loans has become due and payable, but before any judgment or decree
for the payment of the monies so due, or any part thereof, has been entered;
provided that, no such rescission or annulment shall extend to or affect any
subsequent Loan Facility Event of Default or impair any right consequent
thereon.

(d) An event of default under this Term Loan Facility Agreement shall be deemed
to be declared, in respect of any Loan Facility Event of Default referred to in
Section 15.1(d)(i) (Loan Facility Events of Default – Bankruptcy) of the Common
Terms Agreement, immediately and automatically upon its occurrence, without the
requirement for any certification, declaration or other notice from an Term
Lender or the Intercreditor Agent or any Senior Creditor in accordance with
Section 15.2(a) (Declaration of Loan Facility Declared Default) of the Common
Terms Agreement.

 

22



--------------------------------------------------------------------------------

(e) Promptly after any Term Lender obtains knowledge of any Loan Facility Event
of Default, such Term Lender shall notify the Term Loan Facility Agent in
writing of such Loan Facility Event of Default, which notice shall describe such
Loan Facility Event of Default in reasonable detail (including the date of
occurrence of the same), specifically refer to this Section 8.03(e) (Action Upon
Event of Default) and indicate that such notice is a notice of default.

Section 8.04 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any moneys received by the Term Loan Facility Agent from the Security
Trustee after the occurrence and during the continuance of a Loan Facility Event
of Default and the period during which remedies have been initiated shall be
applied in full or in part by the Term Loan Facility Agent against the Term Loan
Obligations in accordance with Section 6.7(b) (Enforcement Proceeds Account) of
the Common Security and Account Agreement (but without prejudice to the right of
the Term Lenders, subject to the terms of the Intercreditor Agreement, to
recover any shortfall from the Borrower).

ARTICLE IX

THE TERM LOAN FACILITY AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Term Lenders hereby appoints, designates and authorizes Société
Générale as its Term Loan Facility Agent under and for purposes of each Finance
Document to which the Term Loan Facility Agent is a party, and in its capacity
as the Term Loan Facility Agent, to act on its behalf as Senior Creditor Group
Representative and the Designated Voting Party (as defined in the Intercreditor
Agreement) for the Term Lenders. Société Générale hereby accepts this
appointment and agrees to act as the Term Loan Facility Agent for the Term
Lenders in accordance with the terms of this Agreement. Each of the Term Lenders
hereby appoints and authorizes the Term Loan Facility Agent to execute and enter
into each of the Common Terms Agreement, Intercreditor Agreement and Common
Security and Account Agreement on behalf of each Term Lender, in its name, place
and stead, to bind it to the representations, warranties, terms and conditions
contained therein and to act on behalf of such Term Lender under each Finance
Document to which it is a party and in the absence of other written instructions
from the Required Term Lenders received from time to time by the Term Loan
Facility Agent (with respect to which the Term Loan Facility Agent agrees that
it will comply, except as otherwise provided in this Section 9.01 or as
otherwise advised by counsel, and subject in all cases to the terms of the
Intercreditor Agreement), to exercise such powers hereunder and thereunder as
are specifically delegated to or required of the Term Loan Facility Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Where the Term Loan Facility Agent is required or permitted
to act under this Agreement or under any other Finance Document, the Term Loan
Facility Agent shall, notwithstanding anything herein or therein to the
contrary, (i) be entitled to request instruction or direction in respect of any
such rights, powers and discretions or clarification of any written instruction
received by it, as to whether, and in what manner, it should exercise or refrain
from exercising its rights, powers and discretions and (ii) unless the terms of
the agreement unambiguously mandate the action, may refrain from acting (and
will incur no liability in refraining to act) until that direction, instruction
or clarification is received by it from the relevant parties or from a court of
competent jurisdiction. Without limiting the generality of the foregoing
sentence, the use of the term

 

23



--------------------------------------------------------------------------------

“agent” in this Agreement with reference to the Term Loan Facility Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Government Rule. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) Except to the extent that the Term Loan Facility Agent is acting on express
instructions, the Term Loan Facility Agent shall exercise such of the rights and
powers vested in it by this Agreement, and use the same degree of care and skill
in their exercise as a prudent Person would exercise or use under the
circumstances in the conduct of his or her own affairs (taking into account the
interests of all the Term Lenders benefiting from this Agreement). Nothing in
this Agreement or any other Finance Document shall, in any case in which the
Term Loan Facility Agent has failed to show such degree of care and skill,
exempt the Term Loan Facility Agent from or indemnify it against any liability
arising out of its own gross negligence, fraud or willful misconduct in relation
to its duties under this Agreement or any other Finance Document as determined
by a court of competent jurisdiction in a final non-appealable judgment.

(c) The Term Loan Facility Agent may not begin any legal action or proceeding in
the name of a Term Lender, except as specifically permitted under the terms of
this Agreement or the other Finance Documents.

(d) The provisions of this ARTICLE IX are solely for the benefit of the Term
Loan Facility Agent and the Term Lenders, and neither the Borrower nor any other
Person shall have rights as a third party beneficiary of any of such provisions
other than the Borrower’s rights under Section 9.07(a) and (b) (Resignation or
Removal of Term Loan Facility Agent).

Section 9.02 Rights as a Facility Lender or Hedging Bank. Each Person serving as
the Term Loan Facility Agent hereunder or under any other Finance Document shall
have the same rights and powers in its capacity as a Facility Lender or Hedging
Bank, as the case may be, as any other Facility Lender or Hedging Bank, as the
case may be, and may exercise the same as though it were not the Term Loan
Facility Agent. Each such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or Affiliates
of the Borrower as if such Person were not the Term Loan Facility Agent
hereunder and without any duty to account therefor to the Term Lenders.

Section 9.03 Exculpatory Provisions. (a) The Term Loan Facility Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Finance Documents. Without limiting the generality of the foregoing,
the Term Loan Facility Agent shall not:

(i) be subject to any fiduciary or other implied duties (except for an implied
covenant of good faith), regardless of whether a Loan Facility Event of Default
or Unmatured Loan Facility Event of Default has occurred and is Continuing;

 

24



--------------------------------------------------------------------------------

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Finance Documents that the Term Loan
Facility Agent is required to exercise as directed in writing by the Required
Term Lenders (or such other number or percentage of the Term Lenders as shall be
expressly provided for herein or in the other Finance Documents); provided that
the Term Loan Facility Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Term Loan Facility
Agent to liability or that is contrary to any Finance Document or applicable
Government Rule; or

(iii) except as expressly set forth herein and in the other Finance Documents,
have any duty to disclose, nor shall the Term Loan Facility Agent be liable for
any failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the Term
Loan Facility Agent or any of its Affiliates in any capacity.

(b) The Term Loan Facility Agent shall not be liable for any action taken or not
taken by it (i) with the prior written consent or at the request of the Required
Term Lenders (or such other number or percentage of the Term Lenders as may be
necessary, or as the Term Loan Facility Agent may believe in good faith to be
necessary, under the circumstances as provided in Section 10.01 (Decisions;
Amendments, Etc.)) or (ii) in the absence of its own gross negligence, fraud or
willful misconduct. The Term Loan Facility Agent shall not be deemed to have
knowledge or notice of the occurrence of any Loan Facility Event of Default
unless the Term Loan Facility Agent has received a written notice in accordance
with Section 8.03(d) (Action Upon Event of Default) or with Section 2.4(d)
(Defaults) of the Intercreditor Agreement or from the Intercreditor Agent, the
Loan Parties, Holdco or a Senior Creditor Group Representative referring to this
Term Loan Facility Agreement, describing events or actions constituting a Loan
Facility Event of Default and indicating that such notice is a notice of
default. If the Term Loan Facility Agent receives such a notice of the
occurrence of any Loan Facility Event of Default, the Term Loan Facility Agent
shall give notice thereof to the Term Lenders and the Intercreditor Agent.
Subject to Article 16 (Common Remedies and Enforcement) of the Common Terms
Agreement, the Term Loan Facility Agent shall take such action with respect to
such Loan Facility Event of Default as is provided in ARTICLE VIII (Default and
Enforcement).

(c) The Term Loan Facility Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Finance Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence or Continuance of any Loan Facility
Event of Default or Unmatured Loan Facility Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Finance Document or any other agreement, instrument or document, or the
perfection or priority of any Lien or security interest created or purported to
be created by any Security Document, (v) the nature or sufficiency of any
payment received by the Term Loan Facility Agent, or to present or file any
claim or notice, or to

 

25



--------------------------------------------------------------------------------

take any action with respect to the Collateral or any part thereof or the moneys
due or to become due in respect thereof or any property covered thereby, or
(vi) the satisfaction of any condition set forth in ARTICLE VI (Conditions
Precedent) or elsewhere herein, other than to confirm receipt of any items
expressly required to be delivered to the Term Loan Facility Agent, except those
irregularities or errors of which the Term Loan Facility Agent has actual
knowledge, and provided that nothing herein shall constitute a waiver by any
Loan Party or any Term Lender of any of their rights against the Term Loan
Facility Agent as a result of its gross negligence, fraud or willful misconduct
as determined by a court of competent jurisdiction in a final non-appealable
judgment. If any remittance or communication received by the Term Loan Facility
Agent appears manifestly erroneous or irregular to the Term Loan Facility Agent,
it shall be under a duty to make prompt inquiry to the Person originating such
remittance or communication in order to determine whether a clerical error or
inadvertent mistake has occurred.

(d) The Term Loan Facility Agent shall not be liable to the Loan Parties for any
breach by any Term Lender of this Agreement or any other Finance Document (other
than by the Facility Agent’s own gross negligence, willful misconduct or fraud
as determined by a court of competent jurisdiction in a final and nonappealable
judgment) or be liable to any Term Lender for any breach by any Loan Party of
this Agreement or any other Finance Document.

Section 9.04 Reliance by Term Facility Agent. (a) The Term Loan Facility Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Term Loan
Facility Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Term Loan that by its terms must be
fulfilled to the satisfaction of each Term Lender or the Required Term Lenders,
the Term Loan Facility Agent may presume that such condition is satisfactory to
such Term Lender or the Required Term Lenders, as the case may be, unless the
Term Loan Facility Agent has received notice to the contrary from such Facility
Lender or the Intercreditor Agent prior to the making of such Term Loan. The
Term Loan Facility Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Term Loan Facility
Agent shall not be responsible for the negligence or misconduct of any legal
counsel, independent accountants and other experts selected by it in good faith,
and shall not be required to make any investigation as to the accuracy or
sufficiency of any such advice or services; provided that nothing herein shall
constitute a waiver by the Loan Parties or the Term Lenders of any of their
rights against (A) the Term Loan Facility Agent as a result of its gross
negligence, fraud or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or (B) such counsel,
accountants or other experts.

(b) Each Loan Party and each Term Lender shall deliver to the Term Loan Facility
Agent (or, in the case of the Loan Parties, deliver to the Intercreditor Agent
for delivery to each Facility Agent) a list of authorized signatories, together,
in the case of the Loan Parties, with a certificate of an officer of such party
certifying the names and true signatures of such

 

26



--------------------------------------------------------------------------------

authorized signatories who are authorized to sign any notice, certificate,
instrument, demand, request, direction, instruction, waiver, receipt, consent,
agreement or other document or communication furnished to the Term Loan Facility
Agent hereunder or under the other Finance Documents and the Term Loan Facility
Agent shall be entitled to rely conclusively on such list until a new list is
furnished by a Loan Party or a Term Lender, as the case may be, to the Term Loan
Facility Agent (or, in the case of the Loan Parties, to the Intercreditor Agent
for delivery to each Facility Agent).

Section 9.05 Delegation of Duties. The Term Loan Facility Agent may perform any
and all of its duties and exercise any and all its rights and powers hereunder
or under any other Finance Document by or through any one or more sub-agents
appointed by the Term Loan Facility Agent. The Term Loan Facility Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this ARTICLE IX shall apply to any such sub-agent and to the
Related Parties of the Term Loan Facility Agent, and shall apply to all of their
respective activities in connection with their acting as or for the Term Loan
Facility Agent.

Section 9.06 Indemnification by the Term Lenders. Without limiting the
obligations of the Loan Parties hereunder or under the other Finance Documents,
each Term Lender agrees that it shall, from time to time on demand by the Term
Loan Facility Agent, indemnify the Term Loan Facility Agent and its Related
Parties (ratably in accordance with its then applicable proportionate share) for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including reasonable legal fees) or
disbursements of any kind or nature whatsoever, which may at any time be imposed
on, incurred by or asserted against the Term Loan Facility Agent or any of its
Related Parties in any way relating to or arising out of this Agreement, the
other Finance Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided,
however, that no Term Lender shall be liable for any of the foregoing to the
extent they arise solely from the Term Loan Facility Agent’s gross negligence,
fraud or willful misconduct as determined by a final non-appealable judgment of
a court of competent jurisdiction. The Term Loan Facility Agent shall be fully
justified in taking, refusing to take or continuing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Term Lenders
against any and all liability and expense which may be incurred by it by reason
of taking, refusing to take or continuing to take any such action. Without
limitation of the foregoing, each Term Lender agrees to reimburse, ratably in
accordance with all its Term Loan Facility Debt Commitments, the Term Loan
Facility Agent promptly upon demand for any out-of-pocket expenses (including
counsel fees) incurred by the Term Loan Facility Agent in connection with the
preparation, execution, administration, amendment, waiver, modification or
enforcement of, or legal advice in respect of rights or responsibilities under,
the Finance Documents, to the extent that the Term Loan Facility Agent is not
reimbursed promptly for such expenses by the Loan Parties in accordance with the
Finance Documents; provided that upon recovery of any or all of such costs and
expenses by the Term Loan Facility Agent from the Loan Parties, the Term Loan
Facility Agent shall remit to each Term Lender that has paid such costs and
expenses to the Term Loan Facility Agent pursuant to this Section 9.06
(Indemnification by the Term Lenders) its ratable share of such amounts so
recovered. The obligation of the Term Lenders to make payments pursuant to this
Section 9.06 (Indemnification by the Term Lenders) is several and not joint or
joint and several, and the same shall survive the payment in full of the Term
Loan Obligations and the termination of this Agreement and the other Finance
Documents.

 

27



--------------------------------------------------------------------------------

Section 9.07 Resignation or Removal of Term Loan Facility Agent.

(a) The Term Loan Facility Agent may resign from the performance of all its
functions and duties hereunder and under the other Finance Documents at any time
by giving 30 days’ prior notice to the Borrower and the Term Lenders. The Term
Loan Facility Agent may be removed at any time (i) by the Required Term Lenders
for such Person’s gross negligence, fraud or willful misconduct or (ii) by the
Borrower, with the consent of the Required Term Lenders, for such Person’s gross
negligence, fraud or willful misconduct. In the event Société Générale is no
longer the Term Loan Facility Agent, any successor Term Loan Facility Agent may
be removed at any time with cause by the Required Term Lenders. Any such
resignation or removal shall take effect upon the appointment of a successor
Term Loan Facility Agent, in accordance with this Section 9.07 (Resignation or
Removal of Term Loan Facility Agent.) and Section 19.3 (Replacement of Facility
Agents) of the Common Terms Agreement.

(b) Upon any notice of resignation by the Term Loan Facility Agent or upon the
removal of the Term Loan Facility Agent by the Required Term Lenders, or by the
Borrower with the approval of the Required Term Lenders pursuant to
Section 9.07(a) (Resignation or Removal of Term Loan Facility Agent.), the
Required Term Lenders shall appoint a successor Term Loan Facility Agent,
hereunder and under each other Finance Document to which the Term Loan Facility
Agent is a party, such successor Term Loan Facility Agent to be a commercial
bank or financial institution having combined capital and surplus of at least
$1,000,000,000; provided that, if no Loan Facility Event of Default or Unmatured
Loan Facility Event of Default shall then be Continuing, the appointment of a
successor Term Loan Facility Agent shall also be subject to the prior written
consent of the Borrower (such acceptance not to be unreasonably withheld,
conditioned or delayed). The fees payable by the Borrower to a successor Term
Loan Facility Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.

(c) If no successor Term Loan Facility Agent shall have been so appointed and
shall have accepted such appointment within 60 days after (i) the retiring Term
Loan Facility Agent gives notice of its resignation or (ii) the date fixed for
such removal, as applicable, the Term Loan Facility Agent shall, at the expense
of the Loan Parties, petition any court of competent jurisdiction in the United
States for the appointment of a successor Term Loan Facility Agent. Such court
may thereupon, after such notice, if any, as it may prescribe, appoint a
successor Term Loan Facility Agent. If no successor Term Loan Facility Agent
shall have been so appointed in accordance with clauses (a) and (b) above or
(A) this clause (c) and shall have accepted such appointment within 90 days or
(B) in the case of this clause (c) if the Term Loan Facility Agent, acting
reasonably, cannot determine a court of competent jurisdiction in the United
States that will consider the petition contemplated in this clause (c) within 60
days, in each case after (x) the retiring Term Loan Facility Agent gives notice
of its resignation or (y) the date fixed for such removal, as applicable, the
Term Loan Facility Agent may, at the expense of the Loan Parties, appoint a
successor Term Loan Facility Agent meeting the criteria set forth in
Section 9.07(b) (Resignation or Removal of Term Loan Facility Agent.); provided
that, if no Loan Facility Event of Default shall then be Continuing, the
appointment of such successor Term

 

28



--------------------------------------------------------------------------------

Loan Facility Agent shall also be subject to the prior written consent of the
Borrower (such acceptance not to be unreasonably withheld, conditioned or
delayed); provided, further, that if no successor Term Loan Facility Agent shall
have been so appointed by the Term Loan Facility Agent within 30 days after the
termination of such 90-day period, the Loan Parties may appoint a successor Term
Loan Facility Agent with the consent of the Required Term Lenders (such consent
not to be unreasonably withheld or delayed).

(d) Upon the acceptance of a successor’s appointment as Term Loan Facility Agent
hereunder and compliance with the provisions of Section 19.3 (Replacement of
Facility Agents) of the Common Terms Agreement, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Term Loan Facility Agent, and the retiring (or removed)
Term Loan Facility Agent shall be discharged from all of its duties and
obligations hereunder or under the other Finance Documents. After the retirement
or removal of the Term Loan Facility Agent hereunder and under the other Finance
Documents, the provisions of this ARTICLE IX and Section 10.07 (Indemnification
by the Borrower) shall continue in effect for the benefit of such retiring (or
removed) Person, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Person was acting in its capacity as Term Loan Facility Agent.

(e) Notwithstanding anything in this Agreement, no resignation or, as the case
may be, removal of the Term Loan Facility Agent shall be effective until the
following conditions are satisfied:

(i) the Term Loan Facility Agent has transferred to its successor all the rights
and obligations in its capacity as Term Loan Facility Agent under this Term Loan
Facility Agreement, the Common Terms Agreement and the other Finance Documents
to which it is party as the Term Loan Facility Agent; and

(ii) the requirements of Section 19.3 (Replacement of Facility Agents) of the
Common Terms Agreement have been satisfied.

Section 9.08 No Amendment to Duties of Term Loan Facility Agent Without Consent.
The Term Loan Facility Agent shall not be bound by any waiver, amendment,
supplement or modification of this Agreement or any other Finance Document that
affects its rights or duties hereunder or thereunder unless such Term Loan
Facility Agent shall have given its prior written consent, in its capacity as
Term Loan Facility Agent thereto.

Section 9.09 Non-Reliance on Term Loan Facility Agent and Term Lenders. Each of
the Term Lenders acknowledges that it has, independently and without reliance
upon the Term Loan Facility Agent, any other Term Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and make its extensions of credit. Each of the Term Lenders also
acknowledges that it will, independently and without reliance upon the Term Loan
Facility Agent or any other Term Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Finance Document or any related
agreement or any document furnished hereunder or thereunder.

 

29



--------------------------------------------------------------------------------

Section 9.10 No Joint Lead Arranger, Joint Bookrunner or Mandated Lead Arranger
Duties. Anything herein to the contrary notwithstanding, no Joint Lead Arranger,
Joint Bookrunner or Mandated Lead Arranger shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Term Loan Facility Agent or Term Lender hereunder.

Section 9.11 Copies. The Term Loan Facility Agent shall give prompt notice to
each Term Lender of receipt of each notice or request required or permitted to
be given to the Term Loan Facility Agent by the Loan Parties pursuant to the
terms of this Agreement or any other Finance Document (unless concurrently
delivered to the Term Lenders by such Loan Party). The Term Loan Facility Agent
will distribute to each Term Lender each document or instrument (including each
document or instrument delivered by the Loan Parties to the Term Loan Facility
Agent pursuant to ARTICLE V (Representations and Warranties), ARTICLE VI
(Conditions Precedent) and ARTICLE VII (Covenants)) received for the account of
the Term Loan Facility Agent and copies of all other communications received by
the Term Loan Facility Agent from the Loan Parties for distribution to the Term
Lenders by the Term Loan Facility Agent in accordance with the terms of this
Agreement or any other Finance Document.

Section 9.12 General Provisions as to Payments. Subject to Section 3.14 (Pro
Rata Treatment) above, the Term Loan Facility Agent promptly shall distribute to
each Term Lender its pro rata share of each payment of (a) principal and
interest payable to the Term Lenders on the Term Loans, (b) fees hereunder
received by the Term Loan Facility Agent for the account of the Term Lenders and
(c) any other amounts owing to the Term Lenders under the Term Loans. The
payments made for the account of each Term Lender shall be made and distributed
to it for the account of its facility office set forth in the Common Terms
Agreement. Each Term Lender shall have the right to alter its designated
facility office upon written notice to the Term Loan Facility Agent, the Loan
Parties and the Intercreditor Agent pursuant to Section 10.10 (Notices and Other
Communications).

(a) Where a sum is to be paid to a Term Lender under the Finance Documents or
another party to this Agreement by another party to this Agreement that is
primarily liable for such sum, the Term Loan Facility Agent shall not be obliged
to pay such sum to such other party (or to enter into or perform any related
exchange contract) until it has established to its satisfaction that it has
received such sum.

(b) If the Term Loan Facility Agent pays an amount to another party to this
Agreement and it proves to be the case that the Term Loan Facility Agent had not
actually received that amount for which another party to this Agreement is
primarily liable, then the party to whom that amount (or the proceeds of any
related exchange contract) was paid by the Term Loan Facility Agent shall on
demand refund the same to the Term Loan Facility Agent together with interest on
that amount from the date of payment to the date of receipt by the Term Loan
Facility Agent, calculated by the Term Loan Facility Agent to reflect its cost
of funds.

 

30



--------------------------------------------------------------------------------

(c) The Term Loan Facility Agent acknowledges and agrees that, notwithstanding
any provision to the contrary in any Finance Document, in no event shall the
Term Lenders be obligated to pay any agency or other fee to the Term Loan
Facility Agent even if the Loan Parties fail to do so.

Section 9.13 Agreement to Comply with Finance Documents. Each of the Term
Lenders agrees for the benefit of the Borrower and each other that, in giving
instructions to the Facility Agent and the Intercreditor Agent and, where so
permitted under this Agreement, the Intercreditor Agreement, Common Terms
Agreement or the Common Security and Account Agreement, in taking Decisions by
itself or through the Term Loan Facility Agent, including pursuing any Facility
Lender remedies against the Borrower, that such Facility Lender shall act at all
times in accordance with the terms of the Intercreditor Agreement, the Common
Security and Account Agreement, the Common Terms Agreement, this Agreement and
the applicable Finance Documents.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.01 Decisions; Amendments, Etc. (a) Subject to the terms of the
Intercreditor Agreement and the Common Security and Account Agreement, no
Modification or termination of any provision of this Agreement or other Decision
by Term Lenders under this Agreement shall be effective unless in writing signed
by the Loan Parties and Term Loan Facility Agent (acting on the instruction of
the Required Term Lenders), and each such Modification, termination or Decision
shall be effective only in the specific instance and for the specific purpose
for which given; provided that:

(i) the consent of each Term Lender directly and adversely affected thereby will
be required with respect to:

(A) increases in or extensions (other than pursuant to Section 2.06 (Extensions
of Term Loans) above or with respect to incurrence of any Additional Senior Debt
to which such Term Lender has agreed to participate) of or change to the order
of application of any reduction in any Term Loan Facility Commitments or change
to the order of application of any prepayment of Term Loans from the application
thereof set forth in the applicable provisions of Section 2.05 (Termination or
Reduction of Commitments), Section 3.09 (Voluntary Prepayment), Section 3.10
(Mandatory Prepayment) (it being understood that a waiver of any of the
conditions in Section 6.01 (Conditions to Second Phase Closing), Section 6.02
(Conditions to Initial Advance) or Section 6.03 (Conditions of Each Term Loan
Borrowing) or waiver of any Loan Facility Event of Default, Unmatured Loan
Facility Event of Default or mandatory prepayment will not constitute an
increase or extension of any Term Loan Facility Debt Commitment);

 

31



--------------------------------------------------------------------------------

(B) reductions of the principal of, or the interest or rate of interest
specified herein on, any Term Loan, or any Fees or other amounts (including
reduction in the amount to be paid in respect of any mandatory prepayments under
Section 3.10 (Mandatory Prepayment)) payable to any Term Lender hereunder (other
than by virtue of a waiver of any of the conditions in Section 6.01 (Conditions
to Second Phase Closing), Section 6.02 (Conditions to Initial Advance) or
Section 6.03 (Conditions of Each Term Loan Borrowing), Loan Facility Event of
Default or Unmatured Loan Facility Event of Default or change to a financial
ratio);

(C) extensions of the Term Loan Final Maturity Date under this Agreement, any
date scheduled for any payment of principal, fees, interest or amortization
payment (as applicable) under Section 3.01 (Repayment of Term Loan Borrowings),
Section 3.02 (Interest Payment Dates) or Section 3.13 (Fees) or mandatory
payment under Section 3.10 (Mandatory Prepayment) (other than pursuant to
Section 2.06 (Extensions of Term Loans)) (it being understood that a waiver of
any condition precedent or the waiver of any Loan Facility Event of Default or
Unmatured Loan Facility Event of Default or change to a financial ratio will not
constitute an extension of the Term Loan Final Maturity Date);

(D) Modifications to the provisions of Section 3.14 (Pro Rata Treatment) or
Section 3.15 (Sharing of Payments), except as provided in the Finance Documents;
and

(E) satisfaction or waiver of each of the conditions in Section 6.01 (Conditions
to Second Phase Closing) and Section 6.02 (Conditions to Initial Advance);

(ii) the consent of each Term Lender will be required with respect to:

(A) changes to any provision of this Section 10.01, the definition of Required
Term Lenders, or any other provision hereof specifying the number or percentage
of Term Lenders required to amend, waive, terminate or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder;

(B) releases or Modifications of all or a material portion of the Collateral
from the Lien of any of the Security Documents (other than as permitted in the
Finance Documents);

(C) releases of all or a substantial portion of the value of the Guarantees by
the Guarantors under or in connection with this Agreement, the Common Terms
Agreement, the Common Security and Account Agreement or any Security Document
(other than as permitted in the Finance Documents);

 

32



--------------------------------------------------------------------------------

(D) assignment or transfer by any Loan Party of any of its rights and
obligations under this Agreement except with respect to any such assignment or
transfer expressly permitted under this Agreement, the Common Terms Agreement or
the Common Security and Account Agreement;

(E) amendment to the definition of Tranche 2 Decision; and

(F) any of the amendments contemplated in Schedule 1(a), (b), (c), (d), (e) and
(f) of the Intercreditor Agreement; provided, that the consent of all Term
Lenders will be required with respect to Schedule 1(b) of the Intercreditor
Agreement only to the extent such amendment adversely affects the timing or
priority of payments for Senior Debt Obligations in the cash waterfall in
Section 4.7 (Cash Waterfall) of the Common Security and Account Agreement;

(iii) the consent of any Term Lender (other than any Term Lender that is a Loan
Party, Holdco or the Sponsor or an Affiliate thereof except as set forth in
Section 7.4 (Sponsor Voting) of the Common Security and Account Agreement) will
be sufficient with respect to any Modification, termination or Decision
specified in a Finance Document as being made solely by any individual Senior
Creditor; and

(iv) with respect to any Tranche 2 Decision:

(A) the total votes for or against such Tranche 2 Decision cast by Term Lenders
solely with respect to the principal amount of their Tranche 2 Term Loans or
Tranche 2 Term Loan Commitments and the aggregate principal amount of such
Tranche 2 Term Loans or Tranche 2 Term Loan Commitments shall be relevant;

(B) the Term Loan Facility Agent shall, solely for purposes of making a
determination in accordance with the provisions of this clause (iv), (1) exclude
and not count any votes for or against such Tranche 2 Decision cast by any Term
Lender based on the principal amount of any Term Loan or Term Loan Facility Debt
Commitment that is not a Tranche 2 Term Loan or Tranche 2 Term Loan Commitment,
and (2) compute the percentage of votes cast by excluding the principal amount
of any Term Loan or Term Loan Facility Debt Commitment that is not a Tranche 2
Term Loan or Tranche 2 Term Loan Commitment; and

(C) the Term Loan Facility Agent shall make the determination after giving
effect to the exclusion of the principal amount of any Loan or Facility Debt
Commitment that is not a Tranche 2 Term Loan or Tranche 2 Term Loan Commitment.

 

33



--------------------------------------------------------------------------------

(b) Except as set forth in Section 7.4 (Sponsor Voting) of the Common Security
and Account Agreement, no Term Lender that is a Loan Party, Holdco or the
Sponsor or an Affiliate thereof shall cast a vote with respect to any Decision.

(c) In the event that the Term Loan Facility Agent is required to cast a vote
with respect to a Decision under this Agreement or under Section 3.6 (Other
Voting Considerations) of the Intercreditor Agreement and in each other instance
in which the Term Lenders are required to vote or make a Decision, a vote shall
be taken among the Term Lenders in the timeframe reasonably specified by the
Term Loan Facility Agent (which timeframe shall expire at least two Business
Days prior to the expiration of the time period specified in the notice provided
by the Intercreditor Agent to the Term Loan Facility Agent pursuant to
Section 4.5(a)(iii) (Certain Procedures Relating to Modifications, Instructions,
and Exercises of Discretion) of the Intercreditor Agreement)).

(d) No vote shall be required for any Decision or other action permitted to be
taken by any individual Term Lender pursuant to Section 8.03(b) of this
Agreement, and the Term Loan Facility Agent shall be authorized to act at the
direction of any Term Lender in respect of any such Decision or action.

(e) Subject to clause (f) below, in the event any Term Lender does not cast its
votes by the later of (i) the timeframe specified by the Term Loan Facility
Agent pursuant to clause (c) above and (ii) 10 Business Days following receipt
of the request for such vote or Decision, the Borrower shall be entitled to
instruct the Term Loan Facility Agent to deliver a notice to such Term Lender,
informing it that if it does not respond within an additional five Business Days
of the date of such notice (or such longer period as the Borrower may reasonably
determine in consultation with the Term Loan Facility Agent), its vote shall be
disregarded. If such Term Lender (A) has not advised the Term Loan Facility
Agent within the time specified in the additional notice whether it approves or
disapproves of the applicable Decision or (B) has advised the Term Loan Facility
Agent that it has determined to abstain from voting on such Decision, such Term
Lender shall be deemed to have waived its right to consent, approve, waive or
provide direction with respect to such Decision and shall be excluded from the
numerator and denominator of such calculation for the purpose of determining
whether the Required Term Lenders for the purpose of determining whether the
Required Term Lenders have made a decision with respect to such action. Such
Term Lender hereby waives any and all rights it may have to object to or seek
relief from the decision of the Term Lenders voting with respect to such issue
and agrees to be bound by such decision.

(f) The provisions of (c) and (e) above do not apply to any action that requires
the consent of 100% of the Term Lenders or the consent of each affected Term
Lender, as applicable, as set forth in Section 10.01(a)(i) and (ii) above except
in the case of any consent or decision under sub-clause (a)(i)(E) above.

 

34



--------------------------------------------------------------------------------

(g) The agreements contemplated by this Section 10.01 shall not be required for
any update to the Amortization Schedule delivered in accordance with
Section 3.01(a) (Repayment of Term Loan Borrowings) (which amendments shall be
effective, absent any manifest error, upon delivery by the Term Loan Facility
Agent to the Borrower and Intercreditor Agent of the updated Amortization
Schedule in accordance with the provisions of that Section) or for amendments
contemplated by Section 2.06 (Extensions of Term Loans).

Section 10.02 Entire Agreement. This Agreement, the other Finance Documents and
any agreement, document or instrument attached hereto or referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect to the subject
matter hereof, including the Commitment Letter.

Section 10.03 Applicable Government Rule; Jurisdiction; Etc. (a) GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

(b) SUBMISSION TO JURISDICTION. The provisions set forth in Section 23.15
(Consent to Jurisdiction) of the Common Terms Agreement are incorporated by
reference and shall apply mutatis mutandis as if fully set forth herein.

(c) Service of Process. Each party irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to such Person at its then effective notice addresses pursuant to
Section 10.10 (Notices and Other Communications).

(d) Immunity. The provisions set forth in Section 23.3 (Waiver of Immunity) of
the Common Terms Agreement are incorporated by reference and shall apply mutatis
mutandis as if fully set forth herein.

(e) WAIVER OF JURY TRIAL. The provisions set forth in Section 23.14 (Waiver of
Jury Trial) of the Common Terms Agreement are incorporated by reference and
shall apply mutatis mutandis as if fully set forth herein.

Section 10.04 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Loan Parties
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each of the Term Lenders and the Term Loan
Facility Agent (and any attempted assignment or other transfer by any Loan Party
without such consent shall be null and void), and no Term Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Acceptable Lender in accordance with Section 10.04(b) and Section 10.04(i),
(ii) by way of participation in accordance with Section 10.04(d) – (f) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.04(g) (and any other attempted assignment or transfer
by any party hereto shall be null and void).

 

35



--------------------------------------------------------------------------------

(b) (i) Subject to Section 10.04(i), Section 10.04(j) and this Section 10.04(b),
any Term Lender may at any time after the date hereof assign to one or more
Acceptable Lenders (provided that during the Term Loan Availability Period, any
such Acceptable Lender is an Eligible Assignee or has a then-current credit
rating of at least equivalent to Baa2 from Moody’s or BBB from S&P or, if
applicable, an insurer whose financial strength rating is at least equivalent to
Baa1 from Moody’s or BBB+ from S&P or is otherwise creditworthy in the opinion
of the Borrower (acting reasonably) in light of the Term Loan Facility Debt
Commitments proposed to be assigned, transferred or novated) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Term Loan Facility Debt Commitment with respect to Tranche 2 or the Term
Loans with respect to such Tranche at the time owing to it) (provided that, on
the date of such assignment, such assignment would not result in an increase in
amounts payable by the Borrower under Section 4.03 (Increased Costs) or
Section 4.05 (Funding Losses), unless such increase in amounts payable measured
on such date of assignment is waived by the assigning and assuming Term
Lenders).

(ii) Assignments made pursuant to this Section 10.04(b) shall be made with the
prior written approval of the Borrower (such approval not to be unreasonably
withheld or delayed and to be deemed to have been given by the Borrower if the
Borrower has not responded in writing within 15 Business Days of request) unless
(A) such assignment is to Eligible Assignee or (B) a Loan Facility Event of
Default has occurred and is Continuing; provided, however, that where the prior
written approval of the Borrower is not required, the assigning Existing
Facility Lender shall promptly notify the Borrower of any such assignment,
novation or transfer.

(iii) Except in the case of (A) an assignment of the entire remaining amount of
the assigning Term Lender’s Term Loan Facility Debt Commitment with respect to a
Tranche and the Term Loans with respect to such Tranche at the time owing to it
or (B) an assignment to a Term Lender, or an Affiliate of a Term Lender, or an
Approved Fund with respect to a Term Lender, the sum of (1) the outstanding Term
Loan Facility Debt Commitments, if any, and (2) the outstanding Term Loans
subject to each such assignment (determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the Term Loan Facility
Agent or, if “Trade Date” is specified in the Lender Assignment Agreement, as of
the Trade Date) shall not be less than $5,000,000 and, with respect to the
assignment of the Term Loans, in integral multiples of $1,000,000, unless the
Term Loan Facility Agent otherwise consents in writing.

(iv) Subject to Section 10.04(g) and Section 10.04(i), with respect to Tranche
2, each partial assignment shall be made as an assignment of the same percentage
of outstanding Term Loan Facility Debt Commitments and outstanding Term Loans
with respect to Tranche 2 and a proportionate part of all the assigning Term
Lender’s rights and obligations under this Agreement with respect to the Term
Loan with respect to Tranche 2 and the Term Loan Facility Debt Commitment with
respect to Tranche 2.

 

36



--------------------------------------------------------------------------------

(v) The parties to each assignment shall execute and deliver to the Term Loan
Facility Agent a Lender Assignment Agreement, in the form of Exhibit D, together
with a processing and recordation fee of $3,500; provided that (A) no such fee
shall be payable in the case of an assignment to a Term Lender, an Affiliate of
a Term Lender or an Approved Fund with respect to a Term Lender and (B) in the
case of contemporaneous assignments by a Term Lender to one or more Approved
Funds managed by the same investment advisor (which Approved Funds are not then
Term Lenders hereunder), only a single such fee shall be payable for all such
contemporaneous assignments.

(vi) If the Acceptable Lender is not a Term Lender prior to such assignment, it
shall deliver to the Term Loan Facility Agent an administrative questionnaire
and all documentation and other information required by bank regulatory
authorities under applicable “know your customer” requirements.

(vii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Term Loan Facility
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Term Loan Facility Agent, the
applicable pro rata share of Term Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Term Loan Facility Agent,
and each other Term Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Term Loans
of each Tranche in accordance with its Term Loan Commitment Percentage for such
Tranche. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(viii) Subject to acceptance and recording thereof by the Term Loan Facility
Agent pursuant to Section 10.04(c), from and after the effective date specified
in each Lender Assignment Agreement, the Acceptable Lender thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Lender Assignment Agreement, have the rights and obligations of a Term Lender
under this Agreement and the other applicable Finance Documents, and the
assigning Term Lender thereunder shall, to the extent of the interest assigned
by such Lender Assignment Agreement, be released from its obligations under this
Agreement and the other applicable Finance Documents (and, in the case of a
Lender

 

37



--------------------------------------------------------------------------------

Assignment Agreement covering all of the assigning Term Lender’s rights and
obligations under this Agreement, such Term Lender shall cease to be a party
hereto or benefit from any Finance Document) but shall continue to be entitled
to the benefits of Section 4.01 (LIBOR Lending Unlawful), Section 4.03
(Increased Costs), Section 4.05 (Funding Losses), Section 4.06 (Taxes),
Section 23.4 (Expenses) of the Common Terms Agreement and Section 12.18 (Other
Indemnities) of the Common Security and Account Agreement with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Term Lender’s
having been a Defaulting Lender.

(ix) Upon request, the Borrower (at its expense) shall execute and deliver a
Term Loan Note to the assignee Term Lender and/or a revised Term Loan Note to
the assigning Term Lender reflecting such assignment.

(x) Any assignment or transfer by a Term Lender of rights or obligations under
this Agreement that does not comply with this Section 10.04(b) shall be treated
for purposes of this Agreement as a sale by such Term Lender of a participation
in such rights and obligations in accordance with Section 10.04(d) – (f). Upon
any such assignment, the Term Loan Facility Agent will deliver a notice thereof
to the Borrower (provided that failure to deliver such notice shall not result
in any liability for the Term Loan Facility Agent).

(c) The Term Loan Facility Agent shall maintain the Term Lender Register in
accordance with Section 2.04(e) (Funding) above.

(d) Any Term Lender may at any time, without the consent of, or notice to, the
Borrower or the Term Loan Facility Agent, sell participations to a Participant
in all or a portion of such Term Lender’s rights or obligations under this
Agreement (including all or a portion of its Term Loan Facility Debt Commitment
or the Term Loans owing to it of any Tranche); provided that (i) such Term
Lender’s obligations under this Agreement shall remain unchanged, (ii) such Term
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Term Loan Facility
Agent and the other Term Lenders shall continue to deal solely and directly with
such Term Lender in connection with such Term Lender’s rights and obligations
under this Agreement. For the avoidance of doubt, each Term Lender shall be
responsible for the indemnity under Section 9.06 (Indemnification by the Term
Lenders) with respect to any payments made by such Term Lender to its
Participant(s).

(e) Any agreement or instrument pursuant to which a Term Lender sells such a
participation shall provide that such Term Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Term Lender

 

38



--------------------------------------------------------------------------------

will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 10.01
(Decisions; Amendments, Etc.) that directly affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.03 (Increased Costs), 4.05 (Funding Losses) and 4.06 (Taxes) (subject
to the requirements and limitations therein and in Article 21 (Tax Gross-Up and
Indemnities) of the Common Terms Agreement, including the requirements under
Section 21.5 (Status of Facility Lenders and Facility Agents) of the Common
Terms Agreement (it being understood that any documentation required under
Section 4.06 (Taxes) shall be delivered to the participating Term Lender)) to
the same extent as if it were a Term Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.04 (Assignments);
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.04 (Obligation to Mitigate) as if it were an assignee under paragraph
(b) of this Section 10.04; and (B) shall not be entitled to receive any greater
payment under Sections 4.03 (Increased Costs) or 4.06 (Taxes), with respect to
any participation, than its participating Term Lender would have been entitled
to receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

(f) Each Term Lender that sells a participation agrees, at such Term Lender’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 4.04 (Obligation to Mitigate) with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.13 (Right of Set-off) as though it
were a Term Lender; provided that such Participant agrees to be subject to
Section 3.15 (Sharing of Payments) as though it were a Term Lender. Each Term
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a Participant Register; provided
that no Term Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Finance Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Term Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Term Loan Facility Agent (in its
capacity as Term Loan Facility Agent) shall have no responsibility for
maintaining a Participant Register.

(g) Any Term Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Term Loan
Notes, if any) to secure obligations of such Term Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any central
bank having jurisdiction over such Term Lender in accordance with any applicable
law, and this Section 10.04 (Assignments) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Term Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Term Lender as a
party hereto; provided, further that in no event shall the applicable Federal
Reserve Bank, central bank, pledgee or trustee be considered to be a “Term
Lender.”

 

39



--------------------------------------------------------------------------------

(h) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(i) All assignments by a Term Lender of all or a portion of its rights and
obligations hereunder with respect to Tranche 2, if Tranche 2 Term Loan
Commitments are then still outstanding, shall be made only as an assignment of
the same percentage of outstanding Tranche 2 Term Loan Commitments and
outstanding Term Loans of such Tranche held by such Lender. If a Tranche has no
unused Term Loan Facility Debt Commitments, assignments of outstanding Term
Loans of such Tranche, may each be made, together with a pro rata portion of
such Term Lender’s rights and obligations with respect to the Tranche subject to
such assignment, in such amounts, to such persons and on such terms as are
permitted by and otherwise in accordance with Section 10.04(b). This
Section 10.04(i) shall not prohibit any Term Lender from assigning all or a
portion of its rights and obligations hereunder among separate Tranches on a
non-pro rata basis among such Tranches.

(j) No sale, assignment, transfer, negotiation or other disposition of the
interests of any Term Lender hereunder or under the other Finance Documents
shall be allowed if it could reasonably be expected to require securities
registration under any laws or regulations of any applicable jurisdiction.

Section 10.05 Benefits of Agreement. Nothing in this Agreement or any other
Finance Document, express or implied, shall be construed to give to any Person,
other than the parties hereto, the Joint Lead Arrangers, the Joint Bookrunners,
the Mandated Lead Arrangers, each of their successors and permitted assigns
under this Agreement or any other Finance Document, Participants to the extent
provided in Section 10.04 (Assignments) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Term Loan Facility
Agent, the Security Trustee and the Term Lenders, any benefit or any legal or
equitable right or remedy under this Agreement.

Section 10.06 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Term Loan Facility Agent and when the Term Loan
Facility Agent has received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

40



--------------------------------------------------------------------------------

Section 10.07 Indemnification by the Borrower. (a) The Loan Parties hereby agree
to indemnify each Term Lender, each Joint Lead Arranger, each Joint Bookrunner,
each Mandated Lead Arranger and each Related Party of any of the foregoing
Persons in accordance with Section 12.18 (Other Indemnities) of the Common
Security and Account Agreement and Section 2.15 (Other Indemnities) of the
Intercreditor Agreement, which shall be applied mutatis mutandis to the
indemnified parties under this Agreement, as well as with respect to reliance by
such indemnified party on each notice purportedly given by or on behalf of the
Borrower pursuant to Section 10.10 (Notices and Other Communications).

(b) To the extent that any Loan Party for any reason fails to pay any amount
required under Section 12.18 (Other Indemnities) of the Common Security and
Account Agreement or clause (a) above to be paid by it to any of the Term Loan
Facility Agent, any sub-agent thereof or any Related Party of any of the
foregoing, each Term Lender severally agrees to pay to the Term Loan Facility
Agent, any such sub-agent, or such Related Party, as the case may be, such Term
Lender’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Term Loan Facility Agent or any sub-agent thereof in its capacity as
such, or against any Related Party of any of the foregoing acting for the Term
Loan Facility Agent or any sub-agent thereof in connection with such capacity.
The obligations of the Term Lenders under this Section 10.07(b) (Indemnification
by the Borrower) are subject to the provisions of Section 2.04 (Funding). The
obligations of the Term Lenders to make payments pursuant to this
Section 10.07(b) (Indemnification by the Borrower) are several and not joint and
shall survive the payment in full of the Term Loan Obligations and the
termination of this Agreement. The failure of any Term Lender to make payments
on any date required hereunder shall not relieve any other Term Lender of its
corresponding obligation to do so on such date, and no Term Lender shall be
responsible for the failure of any other Term Lender to do so.

(c) The provisions of this Section 10.07 (Indemnification by the Borrower) shall
not supersede Sections 4.03 (Increased Costs) and 4.06 (Taxes).

Section 10.08 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Finance Document, the interest paid or agreed to be paid under
the Finance Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Government Rule (the “Maximum Rate”). If the Term Loan
Facility Agent or any Term Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Term Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Term Loan Facility Agent or any Term Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Government Rule,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Term Loan
Obligations hereunder.

Section 10.09 No Waiver; Cumulative Remedies. No failure by any Term Loan
Facility Secured Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Finance Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Finance Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

41



--------------------------------------------------------------------------------

Section 10.10 Notices and Other Communications. (a) Any communication between
the Parties or notices provided herein to be given may be given as provided in
Section 23.9 (Notices) of the Common Terms Agreement, which shall apply mutatis
mutandis to this Section 10.10 (Notices and Other Communications) as if fully
set forth herein except that references to the Intercreditor Agent shall be
deemed references to the Term Loan Facility Agent as the context requires.

(b) The Term Loan Facility Agent, the Security Trustee and the Term Lenders
shall be entitled to rely and act upon any written notices purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other telephonic communications with the Term Loan Facility Agent, the Security
Trustee and the Term Lenders by the Borrower may be recorded by the Term Loan
Facility Agent, the Security Trustee and the Term Lenders, as applicable, and
each of the parties hereto hereby consents to such recording.

(c) Notwithstanding the above, nothing herein shall prejudice the right of the
Term Loan Facility Agent, the Security Trustee and any of the Term Lenders to
give any notice or other communication pursuant to any Finance Document in any
other manner specified in such Finance Document.

(d) Notwithstanding anything to the contrary in any other Finance Document, for
so long as Société Générale is the Term Loan Facility Agent, the Borrower hereby
agrees that it will provide to the Term Loan Facility Agent all information,
documents and other materials that it is obligated to furnish to the Term Loan
Facility Agent pursuant to the Finance Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to any Term Loan Borrowing, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Loan Facility Event of Default or
Unmatured Loan Facility Event of Default or (iv) is required to be delivered to
satisfy any condition precedent to any Term Loan Borrowing (all such
non-excluded communications being referred to herein collectively as
“Communications”), in an electronic/soft medium in a format acceptable to the
Term Loan Facility Agent at the email addresses specified in Schedule Q – 2
(Addresses for Notices to Facility Agents and Facility Lenders) of the Common
Terms Agreement. In addition, the Borrower agrees to continue to provide the
Communications to the Term Loan Facility Agent in the manner specified in the
Finance Documents but only to the extent requested by the Term Loan Facility
Agent.

Section 10.11 USA Patriot Act Notice. Each of the Term Lenders, the Term Loan
Facility Agent and the Security Trustee hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Term Lender, the Term Loan Facility Agent or the Security Trustee, as
applicable, to identify the Borrower in accordance with the USA Patriot Act.

 

42



--------------------------------------------------------------------------------

Section 10.12 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Term Loan Facility Agent, the Security Trustee or
any Term Lender, or the Term Loan Facility Agent, the Security Trustee or any
Term Lender (as the case may be) exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Term Loan Facility Agent, the
Security Trustee or such Term Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Bankruptcy
Proceeding or otherwise, then (a) to the extent of such recovery, the Term Loan
Obligation or part thereof originally intended to be satisfied by such payment
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Term Lender
severally agrees to pay to the Term Loan Facility Agent or the Security Trustee
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Term Loan Facility Agent or the Security
Trustee, as the case may be, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Term Lenders
under this Section 10.12 (Payments Set Aside) shall survive the payment in full
of the Term Loan Obligations and the termination of this Agreement.

Section 10.13 Right of Set-Off. The provisions set forth in Section 23.2 (Right
of Set-Off) of the Common Terms Agreement are incorporated by reference and
shall apply mutatis mutandis as if fully set forth herein.

Section 10.14 Severability. If any provision of this Agreement or any other
Finance Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Finance Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.15 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.06 (Taxes), Section 9.06 (Indemnification by the Term Lenders),
Section 10.07 (Indemnification by the Borrower), Section 10.12 (Payments Set
Aside) and Section 10.20 (No Recourse) shall survive any termination of this
Agreement. In addition, each representation and warranty made hereunder and in
any other Finance Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties shall be
considered to have been relied upon by the Term Loan Facility Secured Parties
regardless of any investigation made by any Term Loan Facility Secured Party or
on their behalf and notwithstanding that the Term Loan Facility Secured Parties
may have had notice or knowledge of any Loan Facility Event of Default or
Unmatured Loan Facility Event of Default at the time of the Term Loan Borrowing,
and shall continue in full force and effect as of the date made or any date
referred to herein as long as any Term Loan or any other Senior Debt Obligation
hereunder or under any other Finance Document shall remain unpaid or
unsatisfied.

 

43



--------------------------------------------------------------------------------

Section 10.16 Treatment of Certain Information; Confidentiality. The Term Loan
Facility Agent, the Security Trustee, and each of the Term Lenders agrees to
maintain the confidentiality of the Confidential Information and all information
disclosed to it concerning this Agreement and the other Finance Documents in
accordance with Section 23.8 (Confidentiality) of the Common Terms Agreement.

Section 10.17 Waiver of Consequential Damages, Etc. (a) The provisions set forth
in Section 23.19 (Limitations on Liability) of the Common Terms Agreement are
incorporated by reference and shall apply mutatis mutandis as if fully set forth
herein.

(b) No party hereto or its Related Parties shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Finance Documents or the transactions contemplated hereby or thereby.

Section 10.18 Waiver of Litigation Payments. To the extent that any party hereto
may, in any action, suit or proceeding brought in any of the courts referred to
in Section 10.03(b) (Applicable Government Rule; Jurisdiction, Etc.) or
elsewhere arising out of or in connection with this Agreement or any other
Finance Document to which it is a party, be entitled to the benefit of any
provision of law requiring any other party hereto in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
the State of New York or, as the case may be, the jurisdiction in which such
court is located.

Section 10.19 Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if (and only to the extent that) any payment or
performance of the obligations of the Borrower hereunder is rescinded, avoided,
voidable, liable to be set aside, reduced or otherwise not properly payable to,
or must otherwise be returned or restored by the Term Loan Facility Agent or any
Term Lender as a result of (i) Bankruptcy, insolvency, reorganization with
respect to the Borrower or the Term Loan Facility Agent or any Facility Lender,
(ii) upon the dissolution of, or appointment of any intervenor, conservator,
trustee or similar official for the Borrower, the Term Loan Facility Agent or
any Term Lender or for any substantial part of the Borrower’s or any other such
Person’s assets, (iii) as a result of any settlement or compromise with any
Person (including the Borrower) in respect of such payment or otherwise, or
(iv) any similar event or otherwise and, in such case, the provisions of
Section 10.1 (Nature of Obligations) of the Common Security and Account
Agreement, which shall apply hereto mutatis mutandis.

Section 10.20 No Recourse. The provisions set forth in Section 10.3 (Limitation
on Recourse) of the Common Security and Account Agreement are incorporated by
reference and shall apply mutatis mutandis as if fully set forth herein.

 

44



--------------------------------------------------------------------------------

Section 10.21 Intercreditor Agreement. Any actions, consents, approvals,
authorizations or discretion taken, given, made or exercised, or not taken,
given, made or exercised by the Term Loan Facility Agent, acting as a Senior
Creditor Group Representative on behalf of the Term Lenders, in accordance with
the Intercreditor Agreement shall be binding on each Term Lender.
Notwithstanding anything to the contrary herein, in the case of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall govern.

Section 10.22 Termination. This Agreement shall terminate and shall have no
force and effect (except with respect to the provisions that expressly survive
termination of this Agreement) in accordance with the provisions of Section 23.1
(Termination) of the Common Terms Agreement and if (a) on the last day of the
12th calendar month following the Second Phase Closing Date if, as of such date,
the conditions in Section 4.2 (Conditions to Initial Advance) and Section 4.4
(Conditions to Each Advance) of the Common Terms Agreement have not been
satisfied (or waived as required by the Finance Documents) (or such later date
as may be agreed to in writing by all of the Term Lenders) or (b) the Discharge
Date with respect to the Senior Debt Obligations under this Agreement has
occurred.

Section 10.23 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. (a) Notwithstanding anything to the contrary in any Finance
Document, each party hereto acknowledges that any liability of any Term Lender
that is an EEA Financial Institution arising under any Finance Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Term Lender that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Finance Document; or

(b) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 10.24 Amendment and Restatement. This Agreement amends, restates and
supersedes the Initial Term Loan Facility Agreement in its entirety.

 

45



--------------------------------------------------------------------------------

[Remainder of page intentionally blank. Next page is signature page.]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CHENIERE CORPUS CHRISTI HOLDINGS, LLC,

as the Borrower

By:  

/s/ Lisa C. Cohen

  Name: Lisa C. Cohen   Title:   Treasurer

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CORPUS CHRISTI LIQUEFACTION, LLC,

as Guarantor

By:  

/s/ Lisa C. Cohen

  Name:   Lisa C. Cohen   Title:   Treasurer

CHENIERE CORPUS CHRISTI PIPELINE, L.P.,

as Guarantor

By:  

Corpus Christi Pipeline, GP, LLC,

as general partner

By:  

/s/ Lisa C. Cohen

  Name:   Lisa C. Cohen   Title:   Treasurer

CORPUS CHRISTI PIPELINE GP, LLC,

as Guarantor

By:  

/s/ Lisa C. Cohen

  Name:   Lisa C. Cohen   Title:   Treasurer

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

As Term Loan Facility Agent

By:  

/s/ Ellen Turkel

  Name:   Ellen Turkel   Title:   Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ABN AMRO CAPITAL USA LLC,

as Term Lender

By:  

/s/ Darrell Holley

  Name:   Darrell Holley   Title:   Managing Director By:  

/s/ Casey Lowary

  Name:   Casey Lowary   Title:   Managing Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANK OF AMERICA, N.A.,

as Term Lender

By:  

/s/ Ronald E. McKaig

  Name:   Ronald E. McKaig   Title:   Managing Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANK OF CHINA, NEW YORK BRANCH,

as Term Lender

By:  

/s/ Raymond Qiao

  Name:   Raymond Qiao   Title:   Executive Vice President

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE BANK OF NOVA SCOTIA,

HOUSTON BRANCH,

as Term Lender

By:  

/s/ Alfredo Brahim

  Name:   Alfredo Brahim   Title:   Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANCO BILBAO VIZCAYA

ARGENTARIA, S.A. NEW YORK BRANCH,

as Term Lender

By:  

/s/ Cara Younger

  Name:   Cara Younger   Title:   Director By:  

/s/ Gareth Randall

  Name:   Gareth Randall   Title:   Executive Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CHINA MERCHANTS BANK CO. LTD.,

NEW YORK BRANCH

as Term Lender

By:  

/s/ Leslie Hur

  Name:   Leslie Hur   Title:   Department Head, Structured Finance Department
By:  

/s/ Mu Zhang

  Name:   Mu Zhang   Title:   Assistant General Manager

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CITIBANK, N.A.

as Term Lender.

By:  

/s/ Frederick Campbell

  Name:   Frederick Campbell   Title:   Vice President

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

COMMONWEALTH BANK OF AUSTRALIA,

as Term Lender

 

By its attorney under Power of Attorney dated 24 June 2013:

Signature of Attorney:  

/s/ Alaster Long

Name of Attorney:   Alaster Long Signed by its duly constituted attorney in the
presence of: Signature of Witness:  

/s/ Louis P. Laville, III

Name of Witness:   Louis P. Laville, III

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Term Lender

By:  

/s/ Evan S. Levy

  Name:   Evan S. Levy   Title:   Managing Director By:  

/s/ Frederic Petit

  Name:   Frederic Petit   Title:   Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Term Lender

By:  

/s/ Nupur Kumar

  Name:   Nupur Kumar   Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

  Name:   Christopher Zybrick   Title:   Authorized Signatory

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

DBS BANK LTD.,

as Term Lender

By:  

/s/ Viviane Hor

  Name:   Viviane Hor   Title:   Senior Vice President

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

GOLDMAN SACHS BANK USA,

as Term Lender

By:  

/s/ Thomas Manning

  Name:   Thomas Manning   Title:   Authorized Signatory

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Term Lender

By:  

/s/ Duncan Caird

  Name:   Duncan Caird   Title:   Managing Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,

as Term Lender

By:  

/s/ Guoshen Sun

  Name:   Guoshen Sun   Title:   Deputy General Manager By:  

/s/ Lin Sun

  Name:   Lin Sun  

Title:

 

Assistant Vice President

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ING CAPITAL LLC,

as Term Lender

By:  

/s/ Subha Pasumarti

  Name:   Subha Pasumarti   Title:   Managing Director By:  

/s/ Hans Beekmans

  Name:   Hans Beekmans   Title:   Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH,

as Term Lender

By:  

/s/ Francesco Di Mario

  Name:   Francesco Di Mario   Title:   First Vice President By:  

/s/ Nicholas A. Matacchieri

 

Name:

 

Nicholas A. Matacchieri

 

Title:

 

Vice President

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Term Lender

By:  

/s/ Travis Watson

  Name:   Travis Watson   Title:   Vice President

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

LLOYDS BANK PLC,

as Term Lender

By:  

/s/ Daven Popat

  Name:   Daven Popat   Title:   Senior Vice Preisdent, Transaction Execution
By:  

/s/ Erin Walsh

  Name:   Erin Walsh   Title:   Assistant Vice Preisdent, Transaction Execution

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MIZUHO BANK, LTD.,

as Term Lender

By:  

/s/ Junji Hasegawa

  Name:   Junji Hasegawa   Title:   Managing Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MORGAN STANLEY BANK, N.A.,

as Term Lender

By:  

/s/ Hamish Bunn

  Name:   Hamish Bunn   Title:   Authorized Signatory

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Term Lender

By:  

/s/ Hamish Bunn

  Name:   Hamish Bunn   Title:   Authorized Signatory

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MUFG BANK, LTD.,

as Term Lender

By:  

/s/ Erik Codrington

  Name:   Erik Codrington   Title:   Managing Director

 

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ROYAL BANK OF CANADA,

as Term Lender

By:  

/s/ Jason S. York

  Name:   Jason S. York   Title:   Authorized Signatory

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SANTANDER BANK N.A.,

as Term Lender

By:  

/s/ Nuno Andrade

  Name:   Nuno Andrade   Title:   Managing Director By:  

/s/ Daniel Kostman

  Name:   Daniel Kostman   Title:   Executive Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

as Term Lender

By:  

/s/ Jean-Francois Despoux

  Name:   Jean-Francois Despoux   Title:   Attorney-in-Fact

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

STANDARD CHARTERED BANK,

as Term Lender

By:  

/s/ Stephen Hackett

  Name:   Stephen Hackett   Title:   Regional Head, Corporate Finance

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SUMITOMO MITSUI BANKING CORPORATION,

as Term Lender

By:  

/s/ Carl Adams

  Name:   Carl Adams   Title:   Managing Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CAIXABANK, S.A.,

as Term Lender

By:  

/s/ Helena Torres

  Name:   Helena Torres   Title:   Project Finance—POA By:  

Jose Maria Arzac

  Name:   Jose M. Arzac   Title:   Project Finance—POA

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as Term Lender

By:  

/s/ Lavinia Macovschi

  Name:   Lavinia Macovschi   Title:   Authorized Signatory By:  

/s/ Farhad Merali

  Name:   Farhad Merali  

Title:

 

Authorized Signatory

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE KOREA DEVELOPMENT BANK,

as Term Lender

By:  

/s/ Woong Chan Park

  Name:   Woong Chan Park   Title:   General Manager, Project Finance Department

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH,

as Term Lender

By:  

/s/ Young Eun Ban

  Name:   Young Eun Ban   Title:   General Manager

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH,

as Term Lender

By:  

/s/ Arndt Bruns

  Name: Arndt Bruns   Title:   Vice President By:  

/s/ Adam Rahal

  Name: Adam Rahal   Title:   Legal Counsel

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

NATIONAL AUSTRALIA BANK LIMITED,

as Term Lender

By:  

/s/ Eli Davis

  Name:   Eli Davis   Title:   Associate Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Term Lender

By:  

/s/ J. Michael Quigley

  Name:   J. Michael Quigley   Title:   Assistant Vice President

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

APPLE BANK FOR SAVINGS,

as Term Lender

By:  

/s/ Jonathan C. Byron

  Name:   Jonathan C. Byron   Title:   Senior Vice President, Export Credit &
Corporate Finance

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANCO DE SABADELL, S.A., MIAMI BRANCH,

as Term Lender

By:  

/s/ Maurici Llado

  Name:   Maurici Llado   Title:   Managing Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CIT FINANCE LLC,

as Term Lender

By:  

/s/ Andrew Chen

  Name: Andrew Chen   Title:   Managing Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CRÉDIT ET INDUSTRIEL ET COMMERCIAL,

as Term Lender

By:  

/s/ Philippe Ginestet

  Name: Philippe Ginestet   Title:   Credit Industriel et Commercial

 

By:  

/s/ Raphael Vincens

  Name: Raphael Vincens   Title:   Credit Industriel et Commercial

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

FIRSTBANK PUERTO RICO d/b/a FIRSTBANK FLORIDA,

as Term Lender

By:  

/s/ Jose M. Lacasa

  Name: Jose M. Lacasa   Title:   SVP, Corporate Banking

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KEB HANA GLOBAL FINANCE LIMITED,

as Term Lender

By:  

/s/ Kweon, Sun Chul

  Name: Kweon, Sun Chul   Title:   CEO and President

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

KFW IPEX-BRANCH GMBH,

as Term Lender

By:  

/s/ Jens Lehmann

  Name: Jens Lehmann   Title:   Vice President

 

By:  

/s/ Holger Weiss

  Name: Holger Weiss   Title:   Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

RAYMOND JAMES BANK, N.A.,

as Term Lender

By:  

/s/ Robert F. Moyle

  Name: Robert F. Moyle   Title:   Managing Director

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SIEMENS FINANCIAL SERVICES, INC.,

as Term Lender

By:  

/s/ Steven Kanaplue

  Name: Steven Kanaplue   Title:   Vice President

 

By:  

/s/ William Pope

  Name: William Pope   Title:   Sr. Loan Closer

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

WOORI BANK NEW YORK AGENCY,

as Term Lender

By:  

/s/ Kie Soo Lee

  Name: Kie Soo Lee   Title:   General Manager

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

WOORI GLOBAL MARKETS ASIA LIMITED,

as Term Lender

By:  

/s/ Man Ho Kim

  Name: Man Ho Kim   Title:   Chief Executive

 

 

Signature Page to A&R Term Loan Facility Agreement



--------------------------------------------------------------------------------

EXHIBIT A TO

TERM LOAN FACILITY AGREEMENT

Definitions

“Aggregate Term Loan Facility Debt Commitments” means the sum of the Term Loan
Facility Debt Commitments.

“Aggregate Tranche Commitments” means, with respect to Tranche 1,
$2,801,737,202.53, and with respect to Tranche 2, $3,335,674,522.95 in each
case, as the same may be reduced in accordance with Section 2.05 (Termination or
Reduction of Commitments).

“Agreement” has the meaning provided in the Preamble.

“Amortization Schedule” means the amortization schedule set forth in
Schedule 3.01(a).

“Applicable Margin” means (a) with respect to Term Loans that are LIBO Loans,
1.75%, and (b) with respect to Term Loans that are Base Rate Loans, 0.75%.

“Assignment and Assumption Agreements” means (a) the Master Assignment and
Assumption Agreement and (b) the Subsequent Assignment and Assumption Agreement,
each dated on or about the Second Phase Closing Date, entered into in connection
with this Agreement and to which Société Générale as Term Loan Facility Agent is
party.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate Loan” means any Term Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of ARTICLE II (Commitments and
Borrowing) and ARTICLE III (Repayments, Prepayments, Interest and Fees).

“Borrowing Date” means, with respect to each Advance, the date on which funds
are disbursed by the Term Lenders (or the Term Loan Facility Agent on their
behalf) to the Borrower.

 

A-1



--------------------------------------------------------------------------------

“Breakage Costs” means the amount (if any) by which:

(a)    the interest that would have accrued on the principal amount of a LIBO
Loan had a Breakage Event not occurred calculated at LIBOR that would have been
applicable to such LIBO Loan for the period from the date of such Breakage Event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue a LIBO Loan, for the period that would
have been the Interest Period for such LIBO Loan);

exceeds:

(b)    the interest that would accrue on such principal amount for such period
at the interest rate which the relevant Term Lender would bid were it to bid, at
the commencement of such period, for deposits in Dollars of a comparable amount
and period from other banks in the LIBOR market.

“Breakage Event” has the meaning provided in Section 4.05 (Funding Losses).

“Commitment Letter” means (a) the Commitment Letter, dated April 17, 2018, and
(b) the Phase 2 Development Commitment Letter Addendum, dated April 25, 2018,
each by and among the Borrower, ABN Amro Capital USA LLC, Apple Bank for
Savings, Banco de Sabadell S.A., Bank of America N.A., Bank of China New York
Branch, The Bank of Nova Scotia Houston Branch, Banco Bilbao Vizcaya Argentaria
S.A. New York Branch, CaixaBank S.A., Canadian Imperial Bank of Commerce New
York Branch, China Merchants Bank Co. Ltd., CIT Finance LLC, Citibank N.A.,
Commonwealth Bank of Australia, Credit Agricole Corporate and Investment Bank,
Crédit Industriel et Commerical, Credit Suisse AG Cayman Islands Branch, DBS
Bank Ltd., First Bank Puerto Rico d/b/a FirstBank Florida, Goldman Sachs Bank
USA, HSBC Bank USA National Association, Industrial and Commercial Bank of China
Limited New York Branch, ING Capital LLC, Intesa Sanpaolo S.p.A New York Branch,
J.P Morgan Chase Bank N.A., KEB Hana Global Finance Limited, KfW IPEX-Bank GmbH,
The Korea Development Bank, The Korea Development Bank New York Branch,
Landesbank Baden-Württemberg New York Branch, Lloyds Bank plc, Mizuho Bank Ltd.,
Morgan Stanley Bank N.A., Morgan Stanley Senior Funding Inc., MUFG Bank Ltd.,
Raymond James Bank N.A., Royal Bank of Canada, Santander Bank N.A., Siemens
Financial Services Inc., Société Générale, Standard Chartered Bank, Sumitomo
Mitsui Banking Corporation, Wells Fargo Bank National Association, Woori Bank
New York Agency, Woori Global Markets Asia Limited, and each other Term Lender
that has executed a joinder thereto, as amended.

“Commitment Fee” has the meaning provided in Section 3.13(a) (Fees).

“Communications” has the meaning provided in Section 10.10(d) (Notices and other
Communications).

“Defaulting Lender” means a Term Lender which (a) has defaulted in its
obligations to fund all or any portion of any Term Loan or otherwise failed to
comply with its obligations under Section 2.01 (Term Loans) or Section 2.04
(Funding), unless (x) such default or failure is no longer continuing or has
been cured within three Business Days after such default or failure or (y) such
Term Lender notifies the Term Loan Facility Agent and the Borrower in writing
that such failure is the result of such Term Lender’s good faith determination
that one or more conditions precedent to funding (each of which

 

A-2



--------------------------------------------------------------------------------

conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower and/or the Term Loan Facility Agent that it does not
intend to comply with its obligations under Section 2.01 (Term Loans),
Section 2.04 (Funding) or has made a public statement to that effect, (c) has
failed, within three Business Days, after written request by the Term Loan
Facility Agent or the Borrower, to confirm in writing to the Term Loan Facility
Agent and the Borrower that it will comply with its prospective funding
obligations under Section 2.01 (Term Loans) or Section 2.04 (Funding) (provided
that such Term Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Term Loan Facility
Agent and the Borrower) or (d) has, or has a direct or indirect parent company
that has, (x) become the subject of a Bankruptcy Proceeding, or (y) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that, for the avoidance of doubt, a Term
Lender shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any equity interest in that Term Lender or any direct or indirect
parent company thereof by a Governmental Authority or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the law of the country where such Person is subject to home jurisdiction
supervision if Government Rule requires that such appointment not be publicly
disclosed; in each case, where such action does not result in or provide such
Term Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Term Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Term
Lender. Any determination by the Term Loan Facility Agent that a Term Lender is
a Defaulting Lender under any one or more of the clauses above shall be
conclusive and binding absent manifest error, and such Term Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower and each Term Lender.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

A-3



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) an existing Term Lender or (b) any Affiliate of a
Term Lender; provided that for any assignment, novation or transfer during the
Term Loan Availability Period, such Term Lender or its rated Affiliate shall
have agreed in writing with the Borrower to remain obligated to promptly fund
any duly requested disbursement of the Term Loan Facility Debt Commitment
assigned, novated or transferred to such assignee or transferee (or any part
thereof) should such assignee or transferee default in its obligation to fund
any portion of the Term Loan Facility Debt Commitment assigned or transferred to
it.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Existing Term Loans” has the meaning provided in Section 2.06(a) (Extension of
Term Loans).

“Extended Term Loans” has the meaning provided in Section 2.06(a) (Extension of
Term Loans).

“Extending Term Lender” has the meaning provided in Section 2.06(b) (Extension
of Term Loans).

“Extension Amendment” has the meaning provided in Section 2.06(c) (Extension of
Term Loans).

“Extension Date” has the meaning provided in Section 2.06(d) (Extension of Term
Loans).

“Extension Election” has the meaning provided in Section 2.06(b) (Extension of
Term Loans).

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of any Term Lender or the Term Loan Facility Agent pursuant to
Section 3.13 (Fees).

“First Repayment Date” has the meaning provided in Section 3.01(b) (Repayment of
Term Loan Borrowings).

“Guarantee” means the guarantees issued pursuant to the Common Security and
Account Agreement by the Guarantors. The terms “Guarantee” and “Guaranteed” used
as verbs shall have correlative meanings.

“Interest Payment Date” has the meaning provided in Section 3.02(a) (Interest
Payment Dates).

“Interest Period” means, with respect to any LIBO Loan, the period beginning on
the date on which such LIBO Loan is made pursuant to Section 2.04(a) (Funding)
or on the last day of the immediately preceding Interest Period therefor, as
applicable, and ending on the numerically corresponding day in the calendar
month that is one, two, three or six

 

A-4



--------------------------------------------------------------------------------

months thereafter, in either case as the Borrower may select in the relevant
Disbursement Request or Interest Period Notice; provided, however, that (i) the
Interest Period for any Advance shall commence on the date of the Advance and
shall extend up to (but not include) the first Interest Payment Date following
the date of the Advance, (ii) if such Interest Period would otherwise end on a
day that is not a Business Day, such Interest Period shall end on the next
following Business Day (unless such next following Business Day is in a
different calendar month, in which case such Interest Period shall end on the
next preceding Business Day), (iii) any Interest Period that begins on the last
Business Day of a month (or on a day for which there is no numerically
corresponding day in the month at the end of such Interest Period) shall end on
the last Business Day of the month at the end of such Interest Period, (iv) no
Interest Period may end later than the Final Maturity Date, and (v) any Interest
Period for a Term Loan which would otherwise end after the Final Maturity Date
shall end on the Final Maturity Date.

“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit C, executed by an Authorized Officer of the Borrower or, in
the case of a Term Loan Borrowing, a Disbursement Request.

“Joint Bookrunner” means ABN Amro Capital USA LLC, Bank of America N.A., Bank of
China New York Branch, The Bank of Nova Scotia Houston Branch, Banco Bilbao
Vizcaya Argentaria S.A. New York Branch, China Merchants Bank Co. Ltd., Citibank
N.A., Commonwealth Bank of Australia, Credit Agricole Corporate and Investment
Bank, Credit Suisse AG Cayman Islands Branch, DBS Bank Ltd., Goldman Sachs Bank
USA, HSBC Bank USA National Association, Industrial and Commerical Bank of China
Limited New York Branch, ING Capital LLC, Intesa Sanpaolo S.p.A. New York
Branch, J.P Morgan Chase Bank N.A., Lloyds Bank plc, Mizuho Bank Ltd., Morgan
Stanley Senior Funding Inc., MUFG Bank Ltd., Royal Bank of Canada, Santander
Bank N.A., Société Générale, Standard Chartered Bank, Sumitomo Mitsui Banking
Corporation, in each case, not in its individual capacity, but as Joint
Bookrunner hereunder and any successors and permitted assigns.

“Joint Lead Arranger” means ABN Amro Capital USA LLC, Bank of America N.A., Bank
of China New York Branch, The Bank of Nova Scotia Houston Branch, Banco Bilbao
Vizcaya Argentaria S.A. New York Branch, China Merchants Bank Co. Ltd., Citibank
N.A., Commonwealth Bank of Australia, Credit Agricole Corporate and Investment
Bank, Credit Suisse AG, Cayman Islands Branch, DBS Bank Ltd., Goldman Sachs Bank
USA, HSBC Bank USA National Association, Industrial and Commerical Bank of China
Limited New York Branch, ING Capital LLC, Intesa Sanpaolo S.p.A. New York
Branch, J.P Morgan Chase Bank N.A., Lloyds Bank plc, Mizuho Bank Ltd., Morgan
Stanley Senior Funding Inc., MUFG Bank Ltd., Royal Bank of Canada, Santander
Bank N.A., Société Générale, Standard Chartered Bank, Sumitomo Mitsui Banking
Corporation, in each case, not in its individual capacity, but as joint lead
arranger hereunder and any successors and permitted assigns.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit D.

 

A-5



--------------------------------------------------------------------------------

“LIBO Loan” means any Term Loan bearing interest at a rate determined by
reference to LIBOR and the provisions of ARTICLE II (Commitments and Borrowing)
and ARTICLE III (Repayments, Prepayments, Interest and Fees).

“Mandated Lead Arranger” means CaixaBank S.A., Canadian Imperial Bank of
Commerce New York Branch, The Korea Development Bank, Landesbank
Baden-Wurttemberg New York Branch, National Australia Bank Limited, Wells Fargo
Bank National Association, in each case, not in its individual capacity, but as
mandated lead arranger hereunder.

“Maximum Rate” has the meaning provided in Section 10.08 (Interest Rate
Limitation).

“Non-Consenting Lender” means in respect of a Term Lender, if such Term Lender
has failed to consent to a proposed amendment, waiver, consent or termination
which pursuant to the terms of Section 10.01 (Decisions, Amendments, Etc.)
requires the consent of all of the Facility Lenders or all affected Term Lenders
and with respect to which Term Lenders representing at least 66.67% of the sum
of (a) the aggregate undisbursed Term Loan Facility Debt Commitments plus
(b) the then aggregate outstanding principal amount of the Term Loans (excluding
in each such case any Term Lender that is a Defaulting Lender or, except as
otherwise provided in Section 7.4 (Sponsor Voting) of the Common Security and
Account Agreement, a Collateral Party, the Sponsor or any of Sponsor’s
Affiliates, and each Term Loan Facility Debt Commitment and any outstanding
principal amount of any Term Loan of any such Term Lender) or Term Lenders
affected by such proposed amendment, waiver, consent or termination, as the case
may be, shall have granted their consent.

“SPCD Outstanding Term Loan” means with respect to each Term Lender, each loan
amount funded by such Term Lender, or assigned to such Term Lender pursuant to
the Assignment and Assumption Agreements, in each case, as set forth opposite
the name of such Term Lender in the column entitled “Tranche 1” in Schedule
2.01, which shall be deemed to have been advanced on the Second Phase Closing
Date (except that interest shall accrue from the last day of immediately
preceding Interest Period for such loan) but shall not be considered the Initial
Advance.

“Required Term Lenders” means at any time, the Term Lenders holding in excess of
50.00% of the sum of (a) the aggregate undisbursed Term Loan Facility Debt
Commitments plus (b) the then aggregate outstanding principal amount of the Term
Loans (excluding in each such case any Term Lender that is a Defaulting Lender
or, except as otherwise provided in Section 7.4 (Sponsor Voting) of the Common
Security and Account Agreement, a Collateral Party, the Sponsor or any of
Sponsor’s Affiliates, and each Term Loan Facility Debt Commitment and any
outstanding principal amount of any Term Loan of any such Term Lender). Such
percentage shall be calculated by dividing the number of votes cast in favor of
a Decision by the total number of votes cast with respect to such Decision.

“Term Lender Register” has the meaning provided in Section 2.04(e) (Funding).

 

A-6



--------------------------------------------------------------------------------

“Term Lenders” means those Term Lenders identified on Schedule 2.01 and each
other Person that acquires the rights and obligations of any such Term Lender in
accordance with Section 10.04 (Assignments) but excluding any Person that has
assigned all of its rights and obligations under the Term Loan Facility
Agreement in accordance with Section 10.04 (Assignments) (other than in
connection with the sale of participations) and Participants.

“Term Loan” means with respect to each Term Lender (a) each advance to the
Borrower of such Term Lender’s pro rata share of the Term Loan Facility Debt
Commitment as the Borrower may request under Section 2.02 (Availability) and the
applicable Disbursement Request or (b) each SPCD Outstanding Term Loan.

“Term Loan Borrowing” means each Advance of Term Loans by the Term Lenders (or
the Term Loan Facility Agent on their behalf) on any single date to the Borrower
in accordance with Section 2.04 (Funding) and ARTICLE VI (Conditions Precedent).

“Term Loan Commitment Percentage” means, as to any Term Lender at any time, with
respect to each applicable Tranche, the percentage that such Term Lender’s Term
Loan Facility Debt Commitment with respect to such Tranche then constitutes of
the Aggregate Tranche Commitment for such Tranche.

“Term Loan Extension Request” has the meaning provided in Section 2.06(a)
(Extension of Term Loans).

“Term Loan Facility Agent” means Société Générale, not in its individual
capacity, but solely as administrative agent for the Term Loan hereunder, and
each other Person that may, from time to time, be appointed as successor Term
Loan Facility Agent in accordance with Section 9.07 (Resignation or Removal of
Term Loan Facility Agent).

“Term Loan Facility Debt Commitment” means the Tranche 1 Term Loan Commitment
and the Tranche 2 Term Loan Commitment, individually or collectively, as the
context requires.

“Term Loan Facility Secured Parties” means the Term Lenders, the Term Loan
Facility Agent, the Security Trustee and each of their respective successors and
permitted assigns, in each case in connection with the Term Loan Facility
Agreement.

“Term Loan Final Maturity Date” means June 30, 2024, or in the case of Term
Loans extended pursuant to the provisions of Section 2.06 (Extensions of Term
Loans), such later date as provided in the Extension Amendment.

“Term Loan Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit B evidencing Term Loans, in each case duly executed and
delivered by an Authorized Officer of the Borrower in favor of each Term Lender
that requests a Term Loan Note, including any promissory notes issued by the
Borrower in connection with assignments of any Term Loan of the Term Lenders.

 

A-7



--------------------------------------------------------------------------------

“Term Loan Obligations” means, collectively, all Senior Debt Obligations arising
under the Term Loan Facility Agreement.

“Trade Date” has the meaning provided in Section 10.04(b) (Assignments).

“Tranche” means Tranche 1 or Tranche 2.

“Tranche 1” means the tranche of Term Loans funded with the Tranche 1 Term Loan
Commitments.

“Tranche 1 Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans, as set forth opposite the
name of such Term Lender in the column entitled “Tranche 1” in Schedule 2.01, or
if such Term Lender has entered into one or more Lender Assignment Agreements,
set forth opposite the name of such Term Lender and any assignor Term Lender in
the Term Lender Register maintained by the Term Loan Facility Agent pursuant to
Section 2.04(f) (Funding), which shall be deemed to be fully funded by each Term
Lender as of the Second Phase Closing Date as an SPCD Outstanding Term Loan.

“Tranche 2” means the tranche of Term Loans funded or to be funded with the
Tranche 2 Term Loan Commitments.

“Tranche 2 Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans, as set forth opposite the
name of such Term Lender in the column entitled “Tranche 2 Term Loan Commitment”
in Schedule 2.01, or if such Term Lender has entered into one or more Lender
Assignment Agreements, set forth opposite the name of such Term Lender and any
assignor Term Lender in the Term Lender Register maintained by the Term Loan
Facility Agent pursuant to Section 2.04(f) (Funding) as each such Term Lender’s
Tranche 2 Term Loan Commitment, as the same may be reduced in accordance with
Section 2.05 (Termination or Reduction of Commitments).

“Tranche 2 Decision” means any Decision, prior to the Project Completion Date,
with respect to:

 

  1. Any matter relating to or governed by, Sections 4.4 (Conditions to Each
Advance), 14.1 (Conditions to Occurrence of the Project Completion Date) or 9.1
(Prohibited Actions under EPC Contracts) of the Common Terms Agreement;

 

  2. Modifying Section 4.5 (Deposits and Withdrawals) of the Common Security and
Account Agreement, other than Section 4.5(f) (Deposits and Withdrawals –
Insurance/Condemnation Proceeds Account) of the Common Security and Account
Agreement, and defined terms used therein;

 

  3. Modifying any of the provisions of Sections 6.2 (Working Capital Debt), 6.3
(Replacement Senior Debt), 6.4 (PDE Senior Debt) or 12.14 (Limitation on
Indebtedness) of the Common Terms Agreement, governing the incurrence by the
Borrower of Working Capital Debt, Replacement Senior Debt and PDE Senior Debt;

 

A-8



--------------------------------------------------------------------------------

  4. Modifying any of the provisions of Section 8.1 (LNG SPA Maintenance), 8.2
(LNG SPA Mandatory Prepayment) or 12.5 (Material Project Agreements) of the
Common Terms Agreement, governing the approval of new Qualifying LNG SPAs and
other Material Project Agreements;

 

  5. Modifying any of the conditions for the making of Restricted Payments under
Section 11.1 (Conditions to Restricted Payments) of the Common Terms Agreement;

 

  6. Modifying any of the provisions of Section 12.16 (Limitation on Liens) of
the Common Terms Agreement, Section 3.2 (Security Interests to be Granted by the
Securing Parties) of the Common Security and Account Agreement or the equivalent
section of the Holdco Pledge Agreement or any other provision of the Finance
Documents governing the granting of or priority of the Liens over the Security
Interests;

 

  7. Modifying any of the provisions Sections 12.2 (Maintenance of Existence,
Etc.), 12.17 (Sale of Project Property) and 12.18 (Merger and Liquidation, Sale
of All Assets) of the Common Terms Agreement;

 

  8. Modifying the definition of “Project Completion Date” as set out in
Section 1.3 of Schedule A (Common Definitions and Rules of Interpretation) to
the Common Terms Agreement; and

 

  9. Modifying in any material respect any of the obligations of the Sponsor
under the CEI Equity Contribution Agreement.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

A-9